

RP-2019-13688 01/11/2019    ER    $204.00










WHEN RECORDED MAIL TO
Kane, Russell, Coleman Logan PC 1601 Elm Street, Suite 3700
Dallas, Texas 75201
Attn. Charles E. Aster, Esq.
SPACE ABOVE THIS LINE FOR RECORDER'S USE


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.



--------------------------------------------------------------------------------





DEED OF TRUST,
ASSIGNMENT OF RENTS AND SECURITY AGREEMENT








CX)
CX)
(0
C"')


I

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(this "Instrument") is made this 27th day of December, 2018, by and among
Hartman 11211, LLC, a Texas limited liability company, having an address at 2909
Hillcroft, Suite 420, Houston, Texas 77057 ("Grantor"), to Charles E. Aster (the
"Trustee"), and for the benefit of East West Bank, a California state-chartered
bank, having an address at 9300 Flair Drive, 6th Floor, EI



0)


0
N
I
0...
0::::

Monte, California 91731, together with its successors, assigns and transferees
(the "Lender").


This Instrument is given to secure payment ·of that certain loan (the "Loan") in
the amount of Twenty Million and. NO/I 00 Dollars ($20,000,000.00), evidenced by
that certain revolving promissory note (the "Note"), dated of even date
herewith, executed by and Hartman vREIT XXI Operating Partnership L.P., a Texas
limited partnership, having an address at 2909 Hillcroft, Suite 420, Houston,
Texas 77057 ("Hartman Partnership"), Grantor and Hartman Spectrum, LLC, Texas
limited liability company, having an address at 2909 Hillcroft, Suite 420;
Houston, Texas 77057 ("Hartman Spectrum"; and Grantor, Hartman Spectrum and
Hartman Partnership are collectively referred to herein as "Borrowers". and each
sometimes individually referred to as a "Borrower"), and made payable to the
order of Lender in the original face amount of $20,000,000.00. The manager of
both Grantor and Hartman Spectrum is Hartman Income REIT Management, Inc., a
Texas corporation ("Manager"), having an address at 2909 Hillcroft, Suite 420,
Houston, Texas 77057. The payment of the Note is guaranteed by Hartman vREIT
XXI, a Maryland corporation, having an address at 2909 Hillcroft, Suite 420,
Houston, Texas 77057 ("Guarantor"; and Borrowers, Manager and Guarantor are
collectively referred to herein as the "Loan Pa1iies", and each sometimes
individually referred to as a "Loan Party"), pursuant to that certain guaranty
dated of even date herewith (the "Guaranty"). The Note will be advanced pursuant
to that certain Master Credit Facility Agreement, dated -of even date herewith,
executed





by the Loan Parties and Lender (the "Loan Agreement") and the terms of the Loan
Documents (as hereinafter defined).


All of the Borrowers, in addition to Grantor, are executing and delivering this
Instrument to evidence their agreement to provide the representations and
perform the covenants contained herein. All of the Borrowers acknowledge and
confirm that a Default by any Borrower of a representation or covenant contained
in this Instrument shall constitute a Default under all of the Loan Documents.


Grantor, in consideration of the indebtedness herein recited, the trust herein
created and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, hereby irrevocably grants, bargains, sells, conveys,
transfers, pledges, sets over and assigns to Trustee, in trust, with power of
sale, and creates a security interest in, to and under any and all of the
following described property and leasehold interests, whether now owned or
hereafter acquired by Borrowers (collectively, the "Property"):


(I) That certain tract of real property situated in the County of Harris, State
of Texas, and all more particularly described in Exhibit "A" attached hereto and
incorporated herein by reference for all purposes (the "Land");


(2)All structures, buildings and improvements of every kind and description now
or at any time hereafter located on the Land (the "Improvements");




CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(3)
All easements, rights-of-way, strips and gores of land, vaults, streets, ways,
alleys, passages, sewer rights, and other emblements now or hereafter located on
the Land or under or above the same or any part thereof, and all estates,
rights, interests and appurtenances, reversions and remainders whatsoever, in
any way belonging or appertaining to any of the Land or any part thereof, either
at law or in equity, whether now owned or hereafter acquired by Grantor,
including but not limited to, those certain reciprocal easements and common
maintenance agreements listed on Exhibit "B" attached hereto and made a part
hereof for all purposes (collectively, the "REAs," and each individually an
"REA");


(4)All water, ditches, wells, reservoirs and drains and all water, ditch, well,
reservoir and drainage rights which are appurtenant to, located on, under or
above or used in connection with the Land and/or the Improvements, or any part
thereof, whether now existing or hereafter created or acquired by Grantor;


(5)All minerals, royalties, oil and gas rights and profits, crops, timber,
trees, shrubs, flowers and landscaping features now or hereafter located on,
under or above the Land;


(6)All building materials, supplies and equipment now or hereafter placed on the
Land or in the Improvements;


(7)All furniture, furnishings, Fixtures (as defined in the Uniform Commercial
Code (as defined below), goods, equipment, inventory or personal property owned
by Grantor and now or hereafter located on, attached to or used in and about the
Land and/or the Improvements, including, but not limited to, all communication,
plumbing, heating, air conditioning, lighting, ventilating, refrigerating,
disposal and incinerating equipment, and sprinkler and fire prevention,





extinguishing and protection equipment, all elevators, and related machinery and
equipment, all theft and security and access control apparatus, all machines,
engines, boilers, dynamos, stokers, tanks, cabinets, awnings, appliances,
plumbing, bath tubs, water heaters, water closets, sinks, ranges, stoves,
refrigerators, dishwashers, disposals, washers, dryers, awnings, storm windows,
storm doors, screens, blinds, shades, curtains and curtain rods, mirrors,
cabinets, paneling, rugs, attached floor coverings, furniture, pictures,
antennas, trees and plants, and all Fixtures and appurtenances thereto, and such
other goods and chattels and personal property owned by Grantor as are now or
hereafter used or furnished in operating the Land and/or the Improvements, or
the activities conducted thereon and/or therein, and all building materials and
equipment hereafter situated on or about the Land and/or Improvements, and all
warranties and guaranties relating thereto, and all additions thereto and
substitutions and replacements therefor (exclusive of any of the foregoing owned
or leased by tenants of space in the Improvements except to the extent any of
the same constitute Fixtures) (collectively, the "Equipment"). To the extent any
p01iion of the Equipment is not deemed real prope1iy or Fixtures under
applicable law, it shall be deemed to be personal property, and this Instrument
shall be deemed to constitute a security agreement for the purposes of creating
a security interest therein in favor of Lender under the Business and Commerce
Code of the State of Texas (the "Uniform Commercial Code");
















(8)
All leases (including, without limitation, oil, gas and mineral leases),
licenses, concessions and occupancy agreements of all or any pati of the Land
and/or the Improvements (each, a "Lease" and collectively, "Leases"), whether
written or oral, now or hereafter entered into and all rents, royalties, issues,
profits, bonus money, revenue, income, rights and other benefits (collectively,
the "Rents and Revenues") of the Land and/or the Improvements, now or hereafter
arising from the use or enjoyment of all or any po1iion thereof or from any
present or future Lease or other agreement pertaining thereto or any of the
General Intangibles (as defined below) and all cash or securities deposited to
secure performance by the tenants, lessees or licensees (each, a "Tenant" and
collectively, "Tenants"), as applicable, of their obligations under any such
Leases, whether said cash or securities are to be held until the expiration of
the terms of said Leases or applied to one or more of the installments of rent
coming due prior to the expiration of said terms, subject, however, to the
provisions contained in Paragraph 25 hereinbelow;


(9)All contracts and agreements now or hereafter entered into covering any pati
of the Land and/or the Improvements (collectively, the "Contracts") and all
revenue, income and other benefits thereof, including, without limitation,
management agreements, service contracts, maintenance contracts,· equipment
leases, personal property leases and any contracts or documents relating to
construction on any part of the Land and/or the hnprovements (including all
architectural renderings, models, specifications, plans, drawings, surveys,
tests, reports, data, bonds and governmental approvals) or to the management or
operation of any part of the Land and/or the Improvements;


(10)All water taps, sewer taps, ce1iificates of occupancy, permits, licenses,
franchises, certificates, consents, approvals and other rights and privileges
now or hereafter obtained in connection with the Land and/or the Improvements
and all present and future warranties and guaranties relating to the
Improvements or to any equipment, Fixtures, furniture, furnishings,





personal property or components of any of the foregoing now or hereafter located
or installed on the Land and/or the Improvements;


(11)All present and future funds, accounts, instruments, accounts receivable,
documents, claims, general intangibles (as such terms are defined in the Uniform
Commercial Code) (including, without limitation, trademarks, trade names,
service marks and symbols now or hereafter used in connection with any part of
the Land and/or the Improvements, all names by which the Land and/or the
Improvements may be operated or known, all rights to carry on business under
such names, and all rights, interest and privileges which Grantor may have as
developer or declarant under any covenants, restrictions or declarations now or
hereafter relating to the Land and/or the Improvements) (collectively, the
"General Intangibles");


(12)All insurance policies or binders now or hereafter relating to the Property,
including any unearned premiums thereon;


(13)All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Lender pursuant to this Instrument or
any other of the Loan Documents (as defined below), including, without
limitation, all funds now or hereafter on deposit in any account or reserve held
by Lender under this Instrument or any other Loan Document and all notes or
chattel paper now or hereafter arising from or by virtue of any transactions
related to the Land and/or the Improvements;








CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(14)
All present and future monetary deposits given by Grantor to any public or
private utility with respect to utility services furnished to any part of the
Land and/or the Improvements;


(15)All proceeds, products, substituti.ons and accessions (including claims and
demands therefor) of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards; and


(16)All other or greater rights and interests of every nature in the Land and
the Improvements and in the possession or use thereof and income therefrom,
whether now owned or hereafter acquired by Grantor.


TO SECURE TO LENDER: (a) the repayment of the Loan evidenced by Borrowers' Note
in the principal sum of Twenty Million and No/100 Dollars (U.S. $20,000,000.00),
together with interest thereon, with the balance of the indebtedness, if not
sooner paid, due and payable on December 27, 2021, and all renewals, extensions,
modifications and replacements thereof, (b) the repayment of any future
advances, with interest thereon, made by Lender to Borrowers pursuant to this
Instrument (herein "Future Advances"), (c) the payment and performance of the
covenants and agreements of any Loan Party contained in that certain
Environmental Indemnity Agreement (herein so called) between Lender and the Loan
Parties dated of even date herewith,
(d) the payment and performance of the covenants and agreements of the Loan
Parties contained in the Loan Agreement, (e) the payment of all other sums, with
interest thereon, advanced in accordance with the Loan Agreemeti.t or herewith
to protect the security of this Instrument, (f) the performance of the covenants
and agreements of Grantor herein contained, and (g) the payment of any other sum
owing to Lender by any Loan Party under the Note, this Instrument,





the Environmental Indemnity Agreement, the Loan Agreement and/or . any other
document, agreement or instrument (including any other deed of trust executed
and delivered by any Borrower to secure payment of the Note) evidencing,
securing or governing the Loan (the Note, this Instrument, the Environmental
Indemnity Agreement, the Guaranty, and such other documents, agreements or
instruments (including any other deed of trust executed and delivered by any
Borrower to secure payment of the Note) being collectively herein referred to as
the "Loan Documents"; and sometimes each individually as a "Loan Document").
Additionally the Loan is also secured by the Guaranty executed by Guarantor.


TO HAVE AND TO HOLD the Property unto Lender, its successors and assigns
forever, and Grantor hereby covenants and binds itself, its successor and
assigns to WARRANT AND FOREVER DEFEND the title to the Property and/or any part
thereof against all claims and demands, subject only to the exceptions to title
listed in the policy of title insurance insuring the lien of this Instrument
(the "Permitted Exceptions"), and Grantor hereby covenants that Grantor is
lawfully seized of the estates hereby conveyed and has the right to grant,
convey and assign the Property, and that the Property is unencumbered, except as
aforesaid.


For the purpose of further securing the Loan for so long as the Loan or any part
thereof remains incomplete or unpaid, Grantor hereby covenants and agrees as
follows:












CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
1.
PAYMENT OF PRINCIPAL, INTEREST AND OTHER SUMS Borrowers shall promptly pay when
due the principal of and interest on the indebtedness evidenced by the Note, any
prepayment and late charges provided in the Note, any amounts due Lender from
any of the Loan Parties under the Environmental Indemnity Agreement, the Loan
Agreement, all other sums secured by this Instrument and any other sums owed to
Lender by any of the Loan Patiies under any of the other Loan Documents.


2.
FUNDS FOR TAXES, INSURANCE AND OTHER CHARGES.



(a)    Upon the occurrence of and during the continuance of a Default, Borrowers
shall, upon the written request of Lender, commence paying to Lender on the day
monthly installments of principal or interest are payable under the Note (or on
another day designated in writing by Lender), until the Note is paid in full, an
aggregate sum (herein "Funds") equal to one-twelfth of
(i) the yearly real property and ad vaforem taxes and assessments (including,
but not limited to sewer and water, if applicable) which may be levied on the
Property and (ii) the yearly premium installments for fire and other hazard
insurance, rent loss insurance and such other insurance covering the Property
and liability insurance as Lender may require pursuant to Paragraph 5 hereof.
Any waiver by Lender of a requirement that Borrowers pay such Funds may be
revoked by Lender, in Lender's sole discretion, at any time upon notice in
writing to Borrowers. Upon the occurrence of and during the continuance of a
Default, Lender may require Borrowers to pay to Lender, in advance, such other
Funds for other taxes, charges, premiums, assessments and impositions in
connection with Borrowers or the Property which Lender shall reasonably deem
necessary to protect Lender's interests (herein "Other Impositions"). Unless
otherwise provided by applicable law, Lender may require Funds for Other
Impositions to be paid by Borrowers in a lump sum or in periodic installments,
at Lender's option.









































































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(b)    

The Funds shall be held in an institution(s), the deposits or accounts of which
are insured or guaranteed by a Federal or state agency (including Lender if
Lender is such an institution). Lender shall apply the Funds to pay said rents,
taxes, assessments, insurance premiums and Other Impositions so long as no Loan
Party·is in breach of any covenant or agreement of any of Loan Party in this
Instrument or any other Loan Document. Lender shall make no charge for so
holding and applying the Funds, analyzing said account or for verifying and
compiling said assessments and bills, unless Lender pays Borrowers interest,
earnings or profits on the Funds and applicable law permits Lender to make such
a charge. Borrowers and Lender may agree in writing at the time of execution of
this Instrument that interest on the Funds shall be paid to Borrowers, and
unless such agreement is made or applicable law requires interest, earnings or
profits to be paid, Lender shall not be required to pay Borrowers any interest,
earnings or profits on the Funds. Lender shall give to Borrowers, without
charge, an annual accounting of the Funds in Lender's normal format showing
credits and debits to the Funds and the purpose for which each debit to the
Funds was made. The Funds are pledged as additional security for the sums
secured by this Instrument.
(c)    If the amount of the Funds held by Lender at the time of the annual
accounting thereof shall exceed the amount deemed necessary by Lender to provide
for the payment of taxes, assessments, insurance premiums, rents and Other
Impositions, as they fall due, such excess shall be credited to Borrowers on the
next monthly installment or installments of Funds due. If at any time the amount
of the Funds held by Lender shall be less than the amount deemed necessary by
Lender to pay taxes, assessments, insurance premiums, rents and Other
Impositions, as they fall due, Borrowers shall pay to Lender any amount
necessary to make up the deficiency within fifteen (15) days after written
notice from Lender to Borrowers requesting payment thereof.


(d)    Upon any Borrower's Default of any covenant or agreement of Borrowers in
this Instrument, the Loan Agreement or in any other Loan Document, Lender may
apply, in any amount and in any order as Lender shall determine in Lender's sole
discretion, any Funds held by Lender at the time of application (i) to pay
rates, rents, taxes, assessments, insurance premiums and Other Impositions which
are now or will hereafter become due, or (ii) as a credit against sums secured
by this Instrument. Upon payment in full of all sums secured by this Instrument,
Lender shall promptly refund to Borrowers any remaining Funds held by Lender.


(c)APPLICATION OF PAYMENTS. Unless applicable law provides otherwise, all
payments received by Lender from Borrowers under the Note or this Instrument
shall be applied by Lender in the following order of priority: (a) amounts
payable to Lender by Borrowers under Paragraph 2 hereof, (b) interest payable on
advances made pursuant to Paragraph 8 hereof, principal of advances made
pursuant to Paragraph 8 hereof, (d) interest payable on any Future Advance,
provided that if more than one Future Advance is outstanding, Lender may apply
payments received among the amounts of interest payable on the Future Advances
in such order as Lender, in Lender's sole discretion, may determine, (e)
principal of any Future Advance, provided that if more than one Future Advance
is outstanding, Lender may apply payments received among the principal balances
of the Future Advances in such order as Lender, in Lender's sole discretion, may
determine, (f) interest payable on the Note, (g) princip1tl of the Note, and (h)
any other sums secured by this Instrument in such order as Lender, at Lender's
option, may determine; provided, however, that Lender may, at Lender's option,
apply any sums,





payable pursuant to Paragraph 8 hereof prior to interest on and principal of the
Note, but such application shall not otherwise affect the order of priority of
application specified in this Paragraph 3.


3.CHARGES; LIENS. Borrowers shall pay all rents, taxes, assessments, premiums,
and Other Impositions attributable to the Property in the manner provided under
Paragraph 2 hereof or, if not paid in such manner, by Borrowers making payment,
when due, directly to the payee thereof, or in such other manner as Lender may
designate in writing. The Loan Parties shall promptly furnish to Lender all
notices of amounts due under this Paragraph 4, and in the event Borrowers shall
make payment directly, the Borrowers shall promptly furnish to Lender receipts
evidencing such payments. Borrowers shall promptly discharge any lien on the
Property (other than this Instrument), and Borrowers shall pay, when due, the
claims of all persons supplying labor or materials to or in connection with the
Property. Without Lender's prior written permission, Borrowers shall not allow
any lien on the Property (other than this Instrument) to attach to or be
perfected on or against all or any pmiion of any of the Property.


4.
INSURANCE.



















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(a)    

Property Insurance. Borrowers shall keep the Property and improvements now
ex1stmg or hereafter erected on the Property insured by carriers admitted by the
Texas Departi:nent of Insurance, at all times satisfactory to Lender, with
coverage at least as broad as Insurance Services Office ("ISO") form CP IO 30 06
95 ("Causes of Loss-Special Form"), in an amount not less than one hundred
percent (100%) of the then-current full replacement cost of the improvements and
other property being insured pursuant thereto in an amount necessary to comply
with any coinsurance percentage stipulated in .the policy, which shall not be
less than eighty percent (80%) of the value of the Property, provided, however,
that the insurance policy shall contain an "inflation guard" or other
endorsement increasing coverage as the value of the property increases, without
any further notification required by the insured (collectively, the "Property
Insurance"). All premiums on the Property Insurance shall be paid, in the manner
provided under Paragraph 2 hereof, or in such other manner as Lender may
designate in writing. The Property Insurance shall also include (x) loss or
damage by flood, if the Property are in an area designated by the Secretary of
Housing and Urban Development as an area having special flood hazards, in an
amount equal to the principal amount of the Note or the maximum amount available
under the Flood Disaster Protection Act of 1973, and regulations issued pursuant
thereof, as amended from time to time, whichever is less, in form complying with
the "insurance purchase requirement" of that Act, (y) earthquake insurance if
the normal customary practice for institutional commercial lenders making
commercial real estate loans for assets of the same approximate size and type as
the Property in the area where the Property is located is to require such
insurance and (z) such other insurance and endorsements, if any, · as Lender, in
its commercially reasonable judgment, may require from time to time, or which is
required by the Loan Documents.


(b)    Commercial General Liability. From the date hereof, Borrowers shall
maintain in full force and effect a commercial general liability insurance
policy with coverage at least as broad as ISO form CG 00 0 I IO O I, insuring
against claims for bodily injury (including death), property damages, personal
injury and adve1iising injury occurring upon the Prope1iy, such insurance to
afford protection in an amount not less than Five Million Dollars $5,000,000
(the





"Liability Insurance") and such other insurance and endorsements, if any, as
Lender, in its commercially reasonable judgment, may require from time to time,
or which is required by the Loan Documents.


























































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(c)    

All insurance policies and renewals thereof shall be in a form acceptable to
Lender issued by a carrier "admitted" by the Texas Department of lnsurance rated
Best A-:VII or better (or a comparable successor rating). The Property Insurance
shall include a standard mortgagee clause in favor of and in form acceptable to
Lender, naming "EAST WEST BANK AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS" as mortgagee, which states that proceeds of the Property Insurance shall
be payable to Lender notwithstanding any negligence of Borrowers or other
personal defenses insurer may have against Borrowers. The Liability Insurance
shall include a standard loss payee or additional insured clause naming "EAST
WEST BANK AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS" as loss payee or
additional insured, in favor of and in form acceptable to Lender, and, if
available, which states that proceeds of the Liability Insurance shall be
payable to Lender notwithstanding any negligence of Borrowers or other personal
defenses insurer may have against Borrowers. Lender shall have the right to hold
the policies, and Borrowers shall promptly furnish to Lender all renewal notices
and all receipts of paid premiums. Each policy, including the Property Insurance
and the Liability Insurance, shall provide by way of endorsement, rider or
otherwise that no such insurance policy shall be cancelled, endorsed, altered,
or reissued to effect a change in coverage unless such insurer shall have first
given Lender thi1ty (30) days prior written notice thereof. At least thirty (30)
days prior to the expiration date of a policy, Borrowers shall deliver to Lender
a renewal policy in form satisfactory to Lender. All insurance policies,
including, but not limited to, the Property Insurance and the Liability
Insurance, shall contain waivers of any right of subrogation that the insurer of
such patty may acquire against each party hereto with respect to any losses and
damages that are of the type covered under the policies required in this
Paragraph 5.
(d)    In the event of loss, Borrowers shall give immediate written notice to
the insurance carrier and to Lender. Borrowers hereby authorize and empower
Lender as attorney­ in-fact for Borrowers to enforce the applicable insurance
policy, to make proof of loss, to adjust and compromise any claim under such
insurance policies, to appear in and prosecute any action arising from such
insurance policies, to collect and receive insurance proceeds, and to deduct
therefrom Lender's expenses incurred in the collection of such proceeds;
provided, however, that nothing contained in this Paragraph 5 shall require
Lender to incur any expense or take any action hereunder. Borrowers further
authorize Lender, at Lender's option, (i) to hold the balance of such proceeds
to be used to reimburse Borrowers for the cost of reconstruction or repair of
the Property or (ii) if such insurance proceeds exceed the lesser of (x) Five
Hundred Thousand Dollars ($500,000) or (y) ten percent (10%) of the then unpaid
principal balance of the Note, to apply all of such proceeds to the payment of
the sums secured by this Instrument, whether or not then due, in the order of
application set forth in Paragraph 3 hereof. In the event the Property cannot be
restored to the equivalent of its original condition:, as concerns height, floor
area, use and number of units, Lender may, in its sole discretion, (I) require
that the insurance proceeds be applied to the payment of the sums secured by
this Instrument, whether or not then due (the "Loan Balance"), in the order of
application set forth in Paragraph 3 hereof, or (II) require that
(A) only a portion of the Prope1ty be restored and repaired, (B) that the
insurance proceeds be applied to reduce the Loan Balance such that the ratio of
the Loan Balance to the number of units





that existed immediately prior to the event of loss shall equal the ratio of the
reduced Loan Balance to the reduced number of units, to exist after the paiiial
restoration and repair of the Property, and (C) any insurance proceeds not used
to reduce the Loan Balance shall be held by Lender in accordance with Paragraph
5 hereof to reimburse Borrowers for the cost of such partial restoration and
repair. Any insurance proceeds not applied to the repair or restoration of the
Property shall be applied to reduce the Loan Balance in the order of application
set forth in Paragraph 3 above.














































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(e)    

If the insurance proceeds are held by Lender to reimburse Borrowers for the cost
of restoration and repair of the Property, the property being restored shall be
restored to the equivalent of its original condition or such other condition as
Lender may approve in writing. Lender may, at Lender's option, condition
disbursement of said proceeds on Lender's approval of such plans and
specifications of an architect satisfactory to Lender, contractor's cost
estimates, architect's certificates, waivers of liens, sworn statements of
mechanics and materialmen and such other evidence of costs, percentage
completion of construction, application of payments, and satisfaction of liens
as Lender may require. If the insurance proceeds are applied to the payment of
the sums secured by this Instrument, any such application of proceeds to
principal shalI not extend or postpone the due dates of the monthly installments
referred to in Paragraphs 1 and 2 hereof or change the amounts of such
installments. If the Property is sold pursuant to Paragraph 26 hereof or if
Lender acquires title to the Property, Lender shall have all of the right, title
and interest of Borrowers in and to any insurance policies and unearned premiums
thereon and in and to the proceeds resulting from any damage to the Property
prior to such sale or acquisition.


5.
PRESERVATION AND MAINTENANCE OF THE PROPERTY; REAs.



(a)    Borrowers, ordinary wear and tear excepted, (i) shall not commit waste or
permit impairment or deterioration of the Property, (ii) shall not abandon the
Property, (iii) shall restore or repair promptly and in a good and workmanlike
manner all or any part of the Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, in the
event of any damage, injury or loss thereto, whether or not insurance proceeds
are available to cover in whole or in part the costs of such restoration or
repair, (iv) shall keep the Property, including improvements, Fixtures,
equipment, machinery and appliances thereon in good repair and shall replace
(with equivalent or better quality) Fixtures, equipment, machinery and
appliances on the Property when necessary to keep such items in good repair, (v)
shall comply with all laws, ordinances, regulations and requirements of any
governmental body applicable to the Property, including, but not limited to, the
Americans with Disabilities Act of 1990, the Elimination of Architectural
Barriers Act of Texas, Texas Civ. Stat. Article 9102, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) as amended by the Superfund Amendments and Reauthorization Act of 1986,
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), and the
Clean Air Act amendments of 1990, (vi) shall provide for professional management
of the Property. by a prope1iy manager satisfactory to Lender pursuant to the
existing contract approved by Lender in writing, unless such requirement shall
be waived by Lender in writing, (vii) shall generally operate and maintain the
Property in a manner to ensure maximum rentals and/or income, and (viii) shall
give notice in writing to Lender of and, unless otherwise directed in writing by
Lender, appear in and defend any action or proceeding purpo1iing to affect the
Property, the





security of this Instrument or the rights or powers of Lender. Neither Borrowers
nor any tenant or other person shall remove, demolish or alter any improvement
now existing or hereafter erected on the Property or any fixture, equipment,
machinery or appliance in or on the Property except when incident to the
replacement of Fixtures, equipment, machinery and appliances with items of like
kind of equivalent or better quality.


(b)    Borrowers (i) shall comply with the prov1s1ons of the REAs, (ii) shall
give immediate written notice to Lender of any default by any counterparty under
any REA or of any notice received by Borrowers from such counterparty of any
default by any Borrower under any REA, (iii) shall exercise any option to renew
or extend each of the REAs, if any, and give written confirmation thereof to
Lender within thirty (30) days after such option becomes exercisable, (iv) shall
give immediate written notice to Lender of the commencement of any remedial
proceedings under any REA by any party thereto and, if required by Lender, shall
permit Lender as Borrowers' attorney-in-fact to control and act for Borrowers in
any such remedial proceedings, and (v) shall within thirty (30) days after
request by Lender obtain from the counterparty under any REA and deliver to
Lender the counterparty's estoppel certificate required thereunder, if any.






















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(c)    

. Borrowers hereby expressly transfer and assign to Lender the benefit of all
covenants contained in each REA, whether or not such covenants run with the
Land, but Lender shall have no liability with respect to such covenants nor any
other covenants contained in any REA. Borrowers shall not surrender any REA nor
terminate or cancel any REA and Borrowers shall not, without the express written
consent of Lender, alter, modify or amend any REA


(d)    Upon the occurrence and during the continuance of a Default, Borrowers
hereby authorize and consent to Lender taking any actions under any REA which
Lender deems advisable to protect any REA and/or the Land, including but not
limited to preventing or curing any defaults under any REA (but Lender shall
have no obligation to do so), including, at Lender's sole election, advancing
any additional funds under the Loan to prevent or cure a default under any REA.


6.ADDITIONAL    BORROWERS'    COVENANTS;    USE OF THE PROPERTY; INSPECTION.


(a)    Each Borrower hereby covenants, agrees and undertakes to:


(i)    from time to time, at the request of Lender, (A) promptly correct any
defect, error or omission which may be discovered in the contents of this
Instrument or in any other Loan Document or in the execution or acknowledgement
thereof; (B) execute, acknowledge, deliver and record and/or file such further
documents or instruments (including, without limitation, further mortgages,
security agreements, financing statements, continuation statements, assignments
of rents or leases and environmental indemnity agreements) and perform such
further acts and provide such further assurances as may be necessary or proper,
in Lender's opinion, to carry out more effectively the purposes of this
Instrument and such other instruments and to subject to the liens and security
interests hereof and thereof any property intended by the terms hereof or
thereof to be covered hereby or thereby, including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property; provided that such documents or instruments do
not materially increase any of the Loan Parties'





liability under the Loan Documents; and (C) execute, acknowledge, deliver,
procure, and file and/or record any document or instrument (including
specifically, but without limitation, any financing statement) deemed advisable
by Lender to protect the liens and the security interests herein granted against
the rights or interests of third persons; provided that such documents or
instruments do not materially increase any of the Loan Parties' liability under
the Loan Documents. Borrowers will pay all reasonable costs connected with any
of the foregoing in this Subparagraph (i);


. (ii) continuously maintain or cause the maintenance of each Loan Party’s
existence and right to do business in such Loan Party's state of incorporation
or organization and the State of Texas;


(iii)    at any time any law shall be enacted imposing or authorizing the
imposition of any tax upon this Instrument, or upon any rights, titles, liens or
security interests created hereby, or upon the obligations secured hereby or any
part thereof, immediately pay all such taxes; provided that, if such law as
enacted makes it unlawful for the Loan Parties to pay such tax, the Loan Parties
shall not pay nor be obligated to pay such tax, and in the alternative,
Borrowers may, in the event of the enactment of such a law, and must, if it is
unlawful for the Loan Parties to pay such taxes, prepay the obligations secured
hereby in full within sixty (60) days after demand therefor by Lender;










CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(iv)    

not execute or deliver any deed of trust, mortgage, security agreement or pledge
of any type covering all or any portion of the Property;


(v)    not acquire any real property or assets (other than the Property) or
operate any business other than the management and operation of the Property
during the term of the Loan;


(vi)    neither (A) grant or enter into any right or lease nor (B) permit any
drilling or exploration, for or extraction, removal or production of any
mineral, natural element, compound or substance from the surface or subsurface
of the Property regardless of the depth thereof or the method of mining or
extraction thereof;


(vii)    not change or allow the change in any Loan Party's name, identity,
address, jurisdiction of incorporation or organization, structure or employer
identification number during the term of the Loan unless Borrowers deliver
thirty (30) days prior written notice to Lender and the Loan Parties execute or
re-execute any additional instruments, documents, financing statements, or
amendments in connection therewith reasonably requested by Lender (Borrowers
agree to promptly reimburse Lender for any and all reasonable attorney review
and/or document preparation fees and expenses together with all
filing/recordation costs incurred, or to be incurred, by Lender in connection
with such matters);


(viii)    pay within twenty (20) days' receipt of written demand all reasonable
and bona fide out-of-pocket costs, fees and expenses and other expenditures,
including, but not limited to, reasonable attorneys' fees and expenses, paid or
incurred by Lender to third party’s incident to this Instrument or any other
Loan Document (including, but not limited to, reasonable attorneys' fees and
expenses in connection with the negotiation, preparation and execution hereof





and of any other Loan Document and any amendment hereto or thereto, any release
hereof, any consent, approval or waiver hereunder or under any other Loan
Document (provided, however, no charge or fee shall be imposed by Lender in
connection with any request by Lender for an estoppel certificate or
subordination, non-disturbance and attornment agreement), the making of any
advance under the Note, and any suit to which Lender is a party involving this
Instrument, the Note, any other Loan Document or the Property) or incident to
the enforcement of the obligations secured hereby or the exercise of any right
or remedy of Lender under any Loan Document;


(ix)    fulfill on or prior to the dates due all payment and performance
obligations, covenants, agreements and representations of Borrowers, as lessor,
under any lease of the Property or any portion thereof by any of the Loan
Parties to tenants, including, but not limited to the Leases; and


(x)    maintain continuously at Lender until the Loan is paid in full all
operating bank accounts, wherein all income and revenues derived by any of the
Borrowers, including, but not limited to, from the Property, shall be deposited
and kept at all times and from which all expenses of such Borrowers and the
Property shall be paid.
















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(b)    

Unless required by applicable law or unless Lender has otherwise agreed in
writing, Borrowers shall not allow changes in the use for which all or any part
of the Property were intended at the time this Instrument was executed.
Borrowers shall not subdivide the Property or initiate or acquiesce in a change
in the zoning classification of the Property without Lender's prior written
consent.


(c)    Upon two (2) days' notice, Lender may make or cause to be made reasonable
entries upon and inspections of the Property, including, but not limited to,
phase I and/or phase II environmental audits and inspections (provided that,
other than during any time a Default has occurred and is continuing, such audits
and inspections are commissioned based upon Lender's reasonable belief that
there are Hazardous Materials in, or under the Property which are not in
compliance with Environmental Laws, as such terms are defined in the
Environmental Indemnity Agreement) which phase II inspections will not
unreasonably disturb Borrowers' use of the Property and the cost of such
inspections shall be reimbursed by Borrowers to Lender within twenty (20) days
after Lender's written demand therefore if (x) such inspections do not occur
more frequently than once every calendar year or (y) a Default (as defined
below) has occurred and is still in existence at the time of such inspection.


7.
PROTECTION OF LENDER'S SECURITY.



(a)    If any of the Loan Parties fails to perform any of the covenants and
agreements contained in this Instrument or in any of the other Loan Documents,
or if any action or proceeding is commenced which affects the Property or title
thereto or the interest of Lender therein, including, but not limited to,
eminent domain, insolvency, code enforcement, or arrangements or proceedings
involving a bankrupt or decedent, then Lender, at Lender's option, may make such
appearances, disburse such sums and take such actions as Lender deems necessary,
in its sole discretion, to protect Lender's interest, including, but not limited
to, (i) disbursement of attorney's fees, (ii) entry upon the Property to make
repairs, (iii) procurement of





satisfactory insurance as provided in Paragraph 5 hereof, (iv) the payment of
any taxes and/or assessments levied against the Property and then due and
payable and (v) exercise of any option to renew or extend any REA on behalf of
Borrowers and the curing of any default of Borrowers in the terms and conditions
of any REA.
























































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(b)    

Borrowers unconditionally agree to pay Lender's reasonable attorney fees and
disbursements incurred in connection with this Loan, including (i) the
preparation of this Instrument, any intercreditor agreements and the other Loan
Documents, (ii) the disbursement, amendment, and administration of the Loan and
(iii) the enforcement of the terms of this Instrument and the other Loan
Documents. Borrowers also unconditionally agree to pay all direct costs and
expenses incurred by Lender in connection with making the Loan and any and all
other fees owing to Lender pursuant to the Loan Documents or any separate fee
agreement, and also including, without limiting the generality of the foregoing,
all recording, filing and registration fees and charges, mortgage or documentary
taxes, all insurance premiums, title insurance premiums and other charges of the
title company issuing the Title Policy (the "Title Company"), printing and
photocopying expenses, survey fees and charges, cost of certified copies of
instruments, cost of premiums on surety company bonds and the Title Policy,
charges of the Title Company or other escrow for administering disbursements,
all appraisal fees, reasonable insurance consultant's fees, reasonable
environmental consultant's fees, reasonable travel related expenses and all
costs and expenses incurred by Lender in connection with the determination of
whether or not Borrowers have performed the obligations unde1iaken by hereunder
or has satisfied any conditions precedent to the obligations of Lender hereunder
and, if any Default occurs hereunder or under any of the Loan Documents or if
the Loan or Note or any portion thereof is not paid in full when and as due, all
costs and expenses of Lender (including, without limitation, comi costs and
reasonable counsel's fees and disbursements and fees and costs of paralegals)
incurred in attempting to enforce payment of the Loan and expenses of Lender
incurred (including court costs and counsel's fees and disbursements and fees
and costs of paralegals) in attempting to realize, while a Default exists, on
any security or incurred in connection with the sale or disposition (or
preparation for sale or disposition) of any security for the Loan. Borrowers
agree to pay all brokerage, finder or similar fees or commissions payable in
connection with the transactions contemplated hereby and shall indemnify and
hold Lender harmless against all claims, liabilities, costs and expenses
(including attorneys' fees and expenses) incurred in relation to any claim by
broker, finder or similar person: Borrowers shall pay all reasonable expenses
and fees incurred as of the date of this Instrument on the date of this
Instrument (unless sooner required herein). In connection with the execution and
delivery of this Instrument, Lender may pay, from the proceeds of the initial
disbursement of the Loan or from funds in any account of Borrowers at Lender,
all Loan expenses, including, but not limited to, any reasonable legal fees
incurred by Lender in the documentation, due diligence review, negotiation and
closing of the Loan, and all fees, including, but not limited to, any commitment
and other loan closing fees, payable to Lender. Lender may require the payment
of outstanding fees and expenses as a condition to any disbursement of the Loan.
Lender is hereby authorized, without any specific request or direction by
Borrowers, to make disbursements from time to time in payment of or to reimburse
Lender for all Loan expenses and fees.
(c)    Any amounts disbursed by Lender pursuant to this Paragraph 8, with
interest thereon, shall become additional indebtedness of Borrowers secured by
this Instrument. Unless Borrowers and Lender agree to other terms of payment,
such amounts shall be immediately due





and payable and shall bear interest from the date of disbursement at the rate
stated in the Note unless collection from Borrowers of interest at such rate
would be contrary to applicable law, in which event such amounts shall bear
interest at the highest rate which may be collected from Borrowers under
applicable law. Each Borrower hereby covenants and agrees that Lender shall be
subrogated to the lien of any mortgage or other lien discharged, in whole or in
part, by the indebtedness secured hereby. Nothing contained in this Paragraph 8
shall require Lender to incur any expense or take any action hereunder.


8.REPRESENTATIONS OF BORROWER. Each Borrower hereby represents and warrants to
Lender the following:






































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(a)
Hartman Partnership is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas. There are no
proceedings or actions pending, threatened or contemplated for the liquidation,
termination or dissolution of Hartman Partnership. Hartman Spectrum is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas. There are no proceedings or actions pending,
threatened or contemplated for the liquidation, termination or dissolution of
Hartman Spectrum. Grantor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Texas. There are no
proceedings or actions pending, threatened or contemplated for the liquidation,
termination or dissolution of Grantor. Guarantor is a corporation duly
incorporated in the State of Maryland and validly existing and in good standing
under the laws of the State of Texas. There are no proceedings or actions
pending, threatened or contemplated for the liquidation, termination or
dissolution of Guarantor. Manager, the manager of the Property, is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Texas. There are no proceedings or actions pending, threatened or
contemplated for the liquidation, termination or dissolution of Manager.


(b)No person or entity has any leasehold estate in, or any lease or other
agreement granting the right to use or occupy any portion of, the Property
except the Tenants under the Leases listed in the rent roll (the "Rent Roll")
provided by Grantor to Lender in connection with the closing of the Loan; true,
correct and complete copies of the Leases and all amendments and side letters
thereto which modify or amend the material terms of any of the Leases, if any,
have been delivered to Lender; the Leases expire on the respective dates shown
in the Rent Roll; the amount of the security deposit, if any, held by Grantor
under each of the Leases is as shown in the Rent Roll; each of the Leases is
valid and binding on the parties thereto in accordance with its terms; the
execution of this Instrument will not constitute an event of default under any
of the Leases; none of the Tenants under any of the Leases has rights of offset
or counterclaim against the landlord; all of the obligations of the landlord
pursuant to the Leases, including but not limited to Tenant finish out work,
have been performed; and all Tenants are current in the payment of rent except
as shown on the Rent Roll.


(c)Except for the Permitted Exceptions, Grantor is now in possession of the
Property; Grantor's possession of the Property is peaceable and undisturbed;
Borrowers do not know of any facts by reason of which any claim to the Property,
or any part thereof, might arise or be set up adverse to Grantor; and the
Property is free and clear of (i) any lien for taxes (except real property taxes
not yet due and payable for the calendar year in which this Instrument is being
executed), and (ii) any easements, rights-of-way, restrictions, encumbrances,
liens or other





exceptions to title by mortgage, decree, judgment, agreement, instrument, or, to
the knowledge of Borrowers, proceeding in any court.


(d)All charges for labor, materials or other work of any kind furnished in
connection with the construction, improvement, renovation or rehabilitation of
the Property or any portion thereof have been paid in full, and no unreleased
affidavit claiming a lien against the Property, or any portion thereof, for the
supplying of labor, materials or services for the construction of improvements
on the Property have been executed or recorded in the mechanic's lien or other
appropriate records in the county in which the Property are located.










































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0:
(e)
To the knowledge of Borrowers: the current and contemplated use of the Property
is in compliance with all applicable federal, state and municipal laws, rules,
regulations or ordinances; no governmental authority having jurisdiction over
any aspect of the Property has made a claim or determination that there is any
such violation; the Property and the intended use thereof are in compliance with
all applicable restrictions, zoning ordinances, building codes and regulations,
building lines and easements, including, without limitation, federal and state
environmental protection laws; the Property is not included in any area
identified by the Secretary of Housing and Urban Development pursuant to the
Flood Disaster Protection Act of 1973, as amended, as an area having special
flood hazards; and all permits, licenses and the like which are necessary for
the operation of the Property have been issued and are in full force and effect.
In addition to the foregoing, the Property complies with all requirements of the
Americans With Disabilities Act of 1990 and the Elimination of Architectural
Barriers Act of Texas, Texas Civ. Stat. article 9102.
(f)There have been no material adverse changes, financial or otherwise, in the
condition of any of the Loan Parties from that disclosed to Lender in the loan
application submitted to Lender by Borrowers, or in any supporting data
submitted in connection with the Loan, and all of the information contained
therein was true and correct when submitted and is now substantially and
materially true and correct on the date hereof.


(g)To the best knowledge of Borrowers, there is no claim, litigation or
condemnation proceeding, pending, or, to the knowledge of Borrowers, threatened,
against the Property or any of the Loan Parties, which would affect the Property
or any of the Loan Parties' ability to perform their obligations in the
connection with the Loan.


(h)Grantor does not directly or indirectly own any real property or assets other
than the Property and do not manage or operate any business other than the
management and operation of the Property.


(i)Each of the Loan Parties is, and if there are any general partners or limited
liability company members in any of the Loan Parties, such partners and members
are, solvent pursuant to the laws of the United States, as reflected by the
entries in each Loan Party’s books and records and as reflected by the actual
facts.


U) The Loan Documents have been duly authorized, executed and delivered by each
of the Loan Parties to which they are a party and constitute valid and binding
obligations of each of the Loan Parties, enforceable against each of the Loan
Parties in accordance with their





respective terms. No approval, consent, order or authorization of any
governmental authority and no designation, registration, declaration or filing
with any governmental authority is required in connection with the execution and
delivery of the Note, this Instrument or any other Loan Document.


(k)    The execution and delivery of the Loan Documents will not violate or
contravene in any way the articles of incorporation or bylaws, articles of
organization, certificate of formation, limited liability agreement or limited
partnership agreement of any of the Loan Parties or any indenture, agreement or
instrument to which any of the Loan Parties is a party or by which it or its
property may be bound, or be in conflict with, result in a breach of or
constitute a default under any such indenture, agreement or other instrument,
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of any of the Loan Parties,
except as contemplated by the provisions of the Loan Documents, and no action or
approval with respect thereto by any third person is required.


(I)    No part of the Property is all or a part of any of the Loan Parties’ or
any other party’s homestead.


(m)No proceedings in bankruptcy or insolvency have ever been instituted by or
against any of the Loan Parties or any affiliate thereof, and no such proceeding
is now pending or contemplated.








CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(n)
(i) none of the funds or other assets of any of the Loan Parties or of any
affiliate of any of the Loan Parties constitute property of, or are beneficially
owned, directly or indirectly, by, any person subject to trade restrictions
under the laws of the United States, including those who are covered by the
International Emergency Economic Powers Act, 50 U.S.C. App. 1 et seq., and any
executive orders or regulations promulgated thereunder (an "Embargoed Person")
with the result that Lender Exposure (as defined below) will occur; (ii) no such
Embargoed Person has any interest of any nature whatsoever (whether directly or
indirectly) in any of the Loan Parties with the result that Lender Exposure will
occur; and (iii) none of the funds of any of the Loan Parties have been derived
from any unlawful activity with the result that Lender Exposure will occur. For
the purposes hereof, "Lender Exposure" shall mean any one or more of the
following: (i) the Loan is in violation of applicable law, or (ii) the Property
or any other collateral for the Loan or any portion thereof (including, without
limitation, the Rents and Revenues or other income to be derived therefrom) is
subject to forfeiture or to being frozen, seized, sequestered or otherwise
impaired by any governmental authority, or (iii) the Loan or any payments made
or to be made in respect thereof (including, without limitation, principal and
interest) is subject to forfeiture or to being frozen, seized, sequestered or
otherwise impaired by a governmental authority or Lender or any of Lender's
collateral for the Loan or the lien priority thereof or any of Lender's rights
or remedies in respect of the Loan or the collateral therefor is otherwise
impaired or adversely affected, or (iv) Lender is subject to criminal or civil
liability or penalty.
(o)None of the Loan Parties nor any of their direct or indirect owners is in
violation of the U.S. Federal Bank Secrecy Act, as amended; and its implementing
regulations (31 CFR part 103), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 and the regulations





promulgated thereunder (collectively, the "Patriot Act"), any order issued with
respect to anti­ money laundering by the U.S. Department of the Treasury's
Office of Foreign Assets Control ("OFAC"), or any other anti-money laundering
law with the result that Lender Exposure will occur.


(p)None of the Loan Parties nor any of their direct or indirect owners is a
person with whom people of the United States are restricted from doing business
with under (i) regulations issued by OFAC (including those persons and entities
named on OFAC's Specially Designated Nationals and Blocked persons list) or
under any law of the United States (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With persons Who Commit,
Threaten to Commit, or Support Terrorism) or (ii) any other law, if, with
respect to either clause (i) or (ii) above, Lender Exposure will occur. Without
limiting the foregoing, none of the Loan Parties is presently funding any of the
Loan Parties' obligations hereunder with funds from any of the persons referred
to in this paragraph (p) if Lender Exposure will occur.


(q)The address of each Loan Party set forth in the introductory paragraphs of
this Instrument is the principal place of business of each Loan Party.


(r)The REAs are in full force and effect without modification except as noted
above and without default on the part of any counterparty thereunder.








CX)
CX)
(0
C"')


I
0)


0
N
I
0...
0::::
(s)
Grantor has paid all charges, assessments and other sums (collectively, the "REA
Payments") due and payable under the REAs by Grantor as of the date hereof and
Borrowers, from and after the date hereof shall pay or cause to be paid when due
and payable under the REAs all REA Payments which become due and payable by
Grantor under any of the REAs.


9.BOOKS AND RECORDS. The Borrowers covenant that each of the Loan Parties shall
keep and maintain at all times at Borrowers' address stated above, or such other
place as Lender may approve in writing, complete and accurate books of accounts
and records adequate to reflect correctly the results of the operation of the
Property and copies of all written contracts, leases and other instruments which
affect the Property. Such books, records, contracts, leases and other
instruments shall be subject to examination and inspection upon two (2) days'
notice by Lender. Each of the Loan Parties shall furnish to Lender the following
reports and information no later than the dates set forth below (collectively,
the "Financial Information"):


(a)    On April 30, 2020 covering the period of time from January 1, 2019
through December 31, 2019, and thereafter on each April 30th covering the period
of time from each January 1st through December 31st of the immediately preceding
calendar year until the Loan is paid in full, operating statements of Guarantor
and all other Loan Parties on a consolidated and consolidating basis as of such
date covering such periods of time which will include a balance sheet, profit
and loss statement of Guarantor and all other Loan Parties on a consolidated and
consolidating basis and a statement of changes in financial position, each in
reasonable detail, prepared in accordance with generally accepted accounting
principles and certified by the Loan Parties to be true, correct and complete
(collectively, a "Financial Statement");





(b)    On March 31, 2020 and thereafter on each March 31st until the Loan is
paid in full: (1) for the Property, a rent roll showing as of such date the name
of each Tenant, and for each Tenant, the space occupied, the Lease commencement
date, the Lease expiration date, the annual and monthly rent payable and the
rent paid under such Lease and the security deposit for such Lease, certified by
Borrowers to be true, correct and complete (a "Rent Roll"), and (2) operating
statements of the Property, in detail acceptable to Lender, both for the
immediately preceding twelve (12) months ending on each December 31st; and


(c)    Within ten (10) days after filing of Guarantor's United States Federal
Tax return with the United States Internal Revenue Service, but in no event
later than September 30, 2019 and thereafter within ten (10) days after filing
of Guarantor's (including all other Loan Parties on a consolidated and
consolidating basis) United States Federal Tax return with the United States
Internal Revenue Service, but in no event later than the 30th day of September
of each calendar year until the Loan is paid in full, a copy of such tax return
certified by Guarantor to be true, correct and complete.


10.
CONDEMNATION.



















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(a)
Borrowers shall promptly notify Lender of any action or proceeding relating to
any condemnation or other taking, whether direct or indirect, of the Property,
or any part thereof, and the applicable Borrower shall appear in and prosecute
any such action or proceeding unless otherwise directed by Lender in writing.
Borrowers authorize Lender, at Lender's option, as attorney-in-fact for
Borrowers, to commence, appear in and prosecute, in Lender's or any Borrower's
name, any action or proceeding relating to any condemnation or other taking of
the Property, or any part thereof, whether direct or indirect, and to settle or
compromise any claim in connection with such condemnation or other taking. The
proceeds of any award, payment or claim for damages, direct or consequential, in
connection with any condemnation or other taking, whether direct or indirect, of
the Property, or part thereof, or for conveyances in lieu of
·condemnation, are hereby assigned to and shall be paid to Lender.


(b)Borrowers authorize Lender to apply such awards, payments, proceeds or
damages, after the deduction of Lender's expenses incurred in the collection of
such amounts, at Lender's option, to restoration or repair of the Property or to
payment of the sums secured by this Instrument, whether or not then due, in the
order of application set forth in Paragraph 3 hereof, with the balance, if any,
to Grantor. Unless Borrowers and Lender otherwise agree in writing, any
application of proceeds to principal shall not extend or postpone the due date
of the monthly installments referred to in Paragraphs 1 and 2 hereof or change
the amount of such installments. Borrowers agree to execute such further
evidence of assignment of any awards, proceeds, damages or claims arising in
connection with such condemnation or taking as Lender may require.


11.BORROWERS AND LIEN NOT RELEASED. From time to time, Lender, at the request of
Borrowers, may at Lender's option, but without the consent of Guarantor or any
of Guarantor's successors or assigns or of any junior lienholder or guarantors,
without liability on Lender's part and notwithstanding any of the Loan Parties'
breach of any covenant or agreement of any of the Loan Parties in this
Instrument or any other Loan Document, extend the time for payment of said
indebtedness or any part thereof, reduce the payments thereon, release anyone





liable on any of said indebtedness, accept a renewal note or notes therefor,
modify the terms and time of payment of said indebtedness, release from the lien
of this Instrument any part of the Property, take or release other or additional
security, reconvey any part of the Property, consent to any map or plan of the
Property, consent to the granting of any easement, join in any extension or
subordination agreement, and agree in writing with Borrowers to modify the rate
of interest or period of amortization of the Note or change the amount of the
monthly installments payable thereunder; provided, however, that any such
actions shall be at Lender's sole and absolute discretion and Lender is under no
obligation to do or perform any of the foregoing. Any actions taken by Lender
pursuant to the terms of this Paragraph 12 shall not affect the obligation of
Borrowers or any of Borrowers' successors or assigns to pay the sums secured by
this Instrument and to observe the covenants of Borrowers contained herein,
shall not affect the guaranty of any person, corporation, partnership or other
entity for payment of the indebtedness secured hereby, and shall not affect the
lien or priority of lien hereof on the Property. Borrowers shall pay Lender a
reasonable service charge, together with such title insurance premiums and
attorney's fees as may be incurred at Lender's option, for any such action if
taken at Borrowers' request.
























CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
12.
FORBEARANCE BY LENDER NOT A WAIVER. Any forbearance by Lender in exercising any
right or remedy hereunder, or otherwise afforded by applicable law, shall not be
a waiver of or preclude the exercise of any right or remedy. The acceptance by
Lender of payment of any sum secured by this Instrument after the due date of
such payment shall not be a waiver of Lender's right to either require prompt
payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other liens or charges by Lender shall not be a waiver of Lender's
right to accelerate the maturity of the indebtedness secured by this Instrument,
nor shall Lender's receipt of any awards, proceeds or damages under Paragraphs 5
and 11 hereof operate to cure or waive any Borrower's default in payment of sums
secured by this Instrument.


13.ESTOPPEL CERTIFICATE. The Borrowers shall cause each Loan Party, within
twenty (20) days of a written request from Lender, to furnish Lender with a
written statement, duly acknowledged, setting forth the sums secured by this
Instrument and any right of set-off, counterclaim or other defense which exists
against such sums and the obligations of this Instrument, and attaching true,
correct and complete copies of the Note, this Instrument and any other Loan
Documents and any and all modifications, amendments and substitutions thereof.


14.UNIFORM COMMERCIAL CODE SECURITY AGREEMENT. This Instrument is intended to be
a security agreement pursuant to the Uniform Commercial Code for any of the
items specified above as part of the Property which, under applicable law, may
be subject to a security interest pursuant to the Uniform Commercial Code, and
each Borrower hereby grants, conveys and assigns to Lender a security interest
in said items. Each Borrower agrees that Lender may file this Instrument, or a
reproduction thereof, in the real estate records or other appropriate index, as
a financing statement for any of the items specified above as part of the
Property. Any reproduction of this Instrument or of any other security agreement
or financing statement shall be sufficient as a financing statement. In
addition, each Borrower hereby authorizes Lender to execute and deliver to the
Secretary of State of the states in which such Borrower resides, is organized or
incorporated or in which the Property is located, the county in which the
Property is located, and any other offices necessary to perfect Lender's
security interest, any financing statements, as well as extensions,
continuations, renewals and









































































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



amendments thereof, and reproductions of this Instrument in such form as Lender
may require to perfect a security interest with respect to said items. Borrowers
shall pay all costs of filing this Instrument, any other security agreement and
such financing statements and any extensions, renewals, amendments and releases
thereof, and shall pay all reasonable costs and expenses of any record searches
for financing statements Lender may reasonably require. Without the prior
written consent of Lender, Borrowers shall not create or suffer to be created
pursuant to the Uniform Commercial Code any other security interest in said
items, including replacements and additions thereto. Upon any Borrower's breach
of any covenant or agreement of Borrowers contained in this Instrument,
including the covenants to pay when due all sums secured by this Instrument,
Lender shall have the remedies of a secured party under the Uniform Commercial
Code and, at Lender's option, may also invoke the remedies provided in Paragraph
26 of this Instrument as to such items. Any sale made pursuant to the provisions
of this Paragraph shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with the sale of the
other Mortgaged Property under power of sale as set forth in Paragraph 26 of
this Instrument upon giving the same notice with respect to the sale of the
Personal Property hereunder as is required for such sale of the other Mortgaged
Property under power of sale set forth in Paragraph 26 of this Instrument, and
such sale shall be deemed to be pursuant to a security agreement covering both
real and personal property under Section 9.604(a) of the Uniform Commercial
Code. In exercising any of said remedies, Lender may proceed against the items
of real property and any items of personal property specified above as part of
the Property separately or together and in any order whatsoever, without in any
way affecting the availability of Lender's remedies under the Uniform Commercial
Code or of the remedies provided.in Paragraph 26 of this Instrument.
15.. LEASES OF ANY OF THE PROPERTY. Grantor shall comply with and observe
Grantor's obligations as Landlord under all Leases of the Property or any part
thereof. Borrowers, at Lender's request, shall furnish Lender with executed
copies of all Leases now existing or hereafter made of all or any part of the
Property. All Leases above 10,000 square feet now or hereafter entered into will
be in form and substance subject to the approval of Lender, such approval not to
be unreasonably withheld. Leases below 10,000 square feet shall be on Grantor's
standard lease form but will not require approval by the Lender. All Leases of
the Property shall specifically provide that such Leases are subordinate to this
Instrument, that the Tenant attorns to Lender, such attornment to be effective
upon Lender's acquisition of title to the Property, that the Tenant agrees to
execute such further evidences of subordination and attornment as Lender may
frorn time to time request, that the attornment of the Tenant shall not be
terminated by foreclosure, and that Lender may, at Lender's option, accept or
reject such attornment. Upon request by Borrowers, Lender agrees to enter into
an estoppel, subordination, non-disturbance and attornment agreement (in the
form attached hereto and by reference made a part hereof as Exhibit C) at no
additional expense or cost to the Loan Parties; provided, however, any costs,
including legal costs, incurred by Lender due to changes to or negotiation of
the attached form shall be at the sole cost and expense of Borrowers. Grantor
shall not, without Lender's written consent, execute, modify, surrender or
terminate, either orally or in writing, any Lease now existing or hereafter made
of all or any part of the Property providing for a term of five (5) years or
more, permit an assignment or sublease of such a Lease without Lender's written
consent, or request or consent to the subordination of any Lease of all or any
part of the Property to any lien subordinate to this Instrument. If any Borrower
becomes aware that any Tenant proposes to do, or is doing, any act or thing
which may give rise to any right of set-off against





rent, Borrowers shall (a) take such steps as shall be reasonably calculated to
prevent the accrual of any right to a set-off against rent, (b) notify Lender
thereof and of the amount of said set-offs, and (c) within ten (10) days after
such accrual, reimburse the Tenant who shall have acquired such right to set-off
or take such other steps as shall effectively discharge such set-off and as
shall assure that rents hereafter due shall continue to be payable without
set-off or deduction.




















































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
16.
REMEDIES CUMULATIVE. Each remedy provided in this Instrument or any other Loan
Document is distinct and cumulative to all other rights or remedies under this
Instrument or any other Loan Document or afforded by law or equity, and may be
exercised concurrently, independently, or successively in any order whatsoever.


17.ACCELERATION IN CASE OF A LOAN PARTY'S INSOLVENCY. If any Loan Party shall
voluntarily file a petition under Title 11 of the U.S. Code (the "Act") as such
Act may from time to time be amended, or under any similar or successor Federal
statute relating to bankruptcy, solvency, arrangements or reorganizations, or
under any state bankruptcy or insolvency act, or file an answer in an
involuntary proceeding admitting insolvency or inability to pay debts, or if any
Loan Party shall fail to obtain a vacation or stay of involuntary proceedings
brought for the reorganization, dissolution or liquidation of any Loan Party
within ninety (90) days of the filing of such involuntary proceeding, or if any
Loan Party shall be adjudged a bankrupt, or if a trustee or receiver shall be
appointed for any Loan Pa1iy or any Loan Party's property, or if the Pi:operty
shall become subject to the jurisdiction of a Federal bankruptcy court or
similar state court, or if any Loan Party shall make an assignment for the
benefit of such Loan Party's creditors, or if there is attachment, execution or
other judicial seizure of any portion of any Loan Party's assets and such
seizure is not discharged within thirty
(30) days, then all of the sums secured by this Instrument shall be immediately
due and payable
without prior notice to any Loan Party, and Lender may invoke any remedies
permitted by Paragraph 26 of this Instrument. Any attorney's fees and other
expenses incurred by Lender in connection with any Loan Party's bankruptcy or
any of the other aforesaid events shall be additional indebtedness of Borrowers
secured by this Instrument pursuant to Paragraph 8 hereof.


18.TRANSFERS OR ENCUMBRANCE OF THE PROPERTY OR BENEFICIAL INTERESTS IN ANY LOAN
PARTY. (a) Upon: (i) the sale or transfer of (A) all or any portion of the
Property, or any interest therein, except as permitted pursuant to Paragraph 37
below, or (B) any direct or indirect ownership interests in any of the Loan
Parties (if any of the Loan Pa1iies is not a natural person or persons but is a
corporation, partnership, limited liability company, trust or other legal
entity); or (ii) the placing of any mortgage, lien, security interest, pledge or
other encumbrance on all or any portion of the Property or any direct or
indirect ownership interest in any of the Loan Parties, Lender may, at Lender's
option, declare the Note and all of the sums secured by this Instrument to be
immediately due and payable, and Lender may invoke any remedies permitted by
Paragraph 26 of this Instrument.


(b) If Borrowers or Guarantor shall at any time prior to repayment in full of
the Loan desire to seek a merger or "roll-up" into another entity, Borrowers or
Guarantor may, upon no less than thirty (30) days written request to Lender,
seek approval for such merger or roll up from Lender prior to its occurrence and
Lender agrees that it shall in good faith discuss with Borrowers and Guarantor
the possibility of such merger or roll-up, but until such time as the Lender has
exact information as to the parties involved, the creditworthiness of the
parties





involved, the principals and management structure of the parties involved, the
transactional history of the parties involved (e.g. has any such new party
previously filed bankruptcy or defaulted on a loan with another third party
lender), and any such other information which Lender, in its commercially
reasonable judgement, believes it requires, Lender will not be in a position to
properly analyze or decide whether or not to grant such approval, which approval
will be granted or withheld in Lender's sole discretion.


















































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
19.
NOTICE. All notices, demands, requests or other communications to be sent by one
party to the other hereunder or required by law shall be in writing and shall be
deemed to have been validly given or served by delivery of the same in person to
the intended addressee, or by depositing the same with Federal Express or
another nationally known reputable private courier service for next business day
delivery, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, in any event addressed
to the intended addressee at its address set forth on the first page of this
Instrument or at such other address as may be designated by such pa1iy as herein
provided. All notices, demands, requests or other communications sent to any of
the Loan Parties shall be sent with copy to Mark Torok, Esq., at 2909 Hillcroft,
Suite 420, Houston, Texas 77057. All notices, demands and requests shall be
effective upon such personal delivery, or one (1) business day after being
deposited with the private courier service, or three (3) days after being
deposited in the United States mail as required above. Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given as herein required shall be deemed to be receipt of
the notice, demand or request sent. A notice or demand may be sent by attorneys
for a party on behalf of such party. By giving to the other party hereto at
least fifteen (15) days' prior written notice thereof in accordance with the
provisions hereof, the parties hereto shall have the right from time to time to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.


20.SUCCESSORS AND ASSIGNS BOUND; JOINT AND SEVERAL LIABILITY; AGENTS; CAPTIONS.
The covenants and agreements herein contained shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of Lender and
Borrowers, subject to the provisions of Paragraph 19 hereof. All covenants and
agreements of Borrowers shall be joint and several. In exercising any rights
hereunder or taking any actions provided for herein, Lender may act through its
employees, agents or independent contractors as authorized by Lender. The
captions and headings of the paragraphs of this Instrument are for convenience
only and are not to be used to interpret or define the provisions hereof.


21.GOVERNING LAW; VENUE SEVERABILITY. This Instrument shall be governed by the
law of the State of Texas. Borrowers hereby agree to the jurisdiction of and
venue in the federal and state couiis of the State of Texas in Harris County,
Texas. In the event that any provision of this Instrument, the Note or any of
the other Loan Documents conflicts with applicable law, such conflict shall not
affect other provisions of this Instrument, the Note or any of the other Loan
Documents which can be given effect without the conflicting provisions, and to
this end the provisions of this Instrument, the Note and the other Loan
Documents are declared to be severable.


22.WAIVER OF STATUTE OF LIMITATIONS. To the extent permitted by law, Borrowers
hereby waive the right to assert any statute of limitations as a bar to the
enforcement





of the lien of this Instrument or to any action brought to enforce the Note or
any other obligation secured by this Instrument.


23.WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in any of the Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Property
shall be subjected to the remedies provided herein. Lender shall have the right
to determine the order in which any or all portions of the indebtedness secured
hereby are satisfied from the proceeds realized upon the exercise of the
remedies provided herein. Borrowers, any party who consents to this Instrument
and any party who now or hereafter acquires a security interest in the Property
and who has actual or constructive notice hereof, hereby waives any and all
right to require the marshalling of assets in connection with the exercise of
any of the remedies permitted by applicable law or provided herein.


24.ASSIGNMENT OF LEASES AND RENTS AND REVENUES; APPOINTMENT OF RECEIVER; LENDER
IN POSSESSION.


(a)    Notwithstanding anything contained in this Instrument to the contrary,
this Instrument is subject to Chapter 64 of the Texas Property Code, entitled
"Assignment of Rents to Lienholder" (hereinafter referred to as the "Texas
Assignment of Rents Act"), and if there is any inconsistency between this
Paragraph 25 and the Texas Assignment of Rents Act, the Texas Assignment of
Rents Act shall control.




CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(b)    

As part of the consideration for the indebtedness evidenced by the Note, Grantor
hereby, effective immediately, absolutely and unconditionally collaterally
GRANTS, BARGAINS, CONVEYS, ASSIGNS, TRANSFERS, and SETS OVER to Lender a lien
and security interest in and to all: (i) Leases, now or hereafter made, of all
or any portion of the Property and all security deposits made by tenants in
connection with such Leases of any of the Property (ii) Rents and Revenues of
the Property, including those now due, past due, or to become due by virtue of
any Lease or other agreement for the occupancy or use of all or any part of the
Property, regardless of to whom the Rents and Revenues of the Property are
payable; (iii) of the rights and powers of Grantor under the Leases; (iv)
existing and future claims and rights under any and all lease guaranties,
letters of credit and any other credit support (individually, a "Lease
Guaranty", and collectively, the "Lease Guaranties") given to Grantor by any
guarantor in connection with any of the Leases; (v) claims and rights to the
payment of damages and other claims arising from any rejection by a lessee of
any Lease under the United States Bankruptcy Code (a "Bankruptcy Claim"); and
(vi) proceeds from the sale or other disposition of the Leases, the Rents and
Revenues, the Lease Guaranties, the Bankruptcy· Claims, and all other rights and
benefits of Grantor as Lessor under the Leases and under the Lease Guaranties,
plus all amendments, replacements, and renewals of the foregoing.
(c)    Lender and Lender's agents, after the occurrence and during the
continuance of a Default (as defined in the Loan Agreement) and the delivery of
a Rent Demand to Grantor or a Notice of Enforcement to Tenants (as such terms
are defined in Paragraph 26 below) to Grantor pursuant to Paragraph 26 below, is
hereby authorized and granted the right to collect the aforesaid Rents and
Revenues and hereby directs each Tenant of the Property to pay such Rents and
Revenues to Lender or Lender's agents; provided, however, that prior to the
occurrence of a





Default and the delivery of a Rent Demand to Grantor or Notice of Enforcement to
Tenants to Grantor pursuant to Paragraph 26 below, Grantor may collect and
receive all Rents and Revenues of the Property as agent for the benefit of
Lender, to apply the Rents and Revenues so collected to the sums secured by this
Instrument in the order provided in Paragraph 3 hereof with the balance, so long
as no such Default has occurred, to the account of Grantor with Lender. Each
Borrower agrees that commencing upon the occurrence of a Default and delivery of
such Rent Demand to Grantor or Notice of Enforcement to Tenants pursuant to
Paragraph 26 below, the Tenants of the Property shall make such rents payable to
and pay such rents to Lender or Lender's agents, without any liability on the
part of said Tenants to inquire further as to the existence of a default by
Borrowers. It shall not be necessary for Lender to institute any type of legal
proceedings or take any other action whatsoever to enforce the assignment
provisions in this Paragraph 25. Rents and Revenues so actually received by
Lender for any period prior to foreclosure or acceptance of a deed in lieu of
such foreclosure shall be applied by Lender to the payment of the following (in
such order and priority as Lender shall determine): (a) all expenses incident to
taking and retaining possession of the Property and/or collecting Rents and
Revenues as such becomes due and payable; (b) all operating expenses for the
Property; and (c) the Loan. Neither this assignment nor the receipt of Rents and
Revenues by Lender shall effect a pro tanto payment of the debt evidenced by, or
arising under the Loan. Lender, after the occurrence and during the continuance
of a Default, at Lender's sole option, may also exercise, operate, modify, amend
or terminate all such existing Leases and enter into and execute new Leases in
Lender's sole discretion.






CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(d)    

All Notices of Enforcement shall be delivered to Tenants in accordance with the
Texas Assignment of Rents Act. Upon receipt from Lender of a Notice of
Enforcement, each Tenant is authorized and directed to pay directly to Lender
all Rents and Revenues thereafter accruing, and the receipt of Rents and
Revenues by Lender shall be a release of such Tenant to the extent of all
amounts so paid. The receipt by a Tenant of a Notice of Enforcement shall be
sufficient authorization for such Tenant to make all future payments of Rents
and Revenues directly to Lender and each such Tenant shall be entitled to rely
on the Notice of Enforcement and shall have no liability to Borrowers for any
Rents and Revenues paid to Lender after receipt of the Notice of Enforcement.
Notwithstanding the provisions of Section 64.058 of the Texas Assignment of
Rents Act, Borrowers agree that Rents and Revenues so received by Lender for any
period prior to foreclosure under this Instrument or acceptance of a deed in
lieu of such foreclosure may be applied by Lender to the payment of the
following (in such order and priority as Lender shall determine): (a) all
expenses incident to taking and retaining possession of the Property and/or
collecting Rents and Revenues as it becomes due and payable; (b) all operating
expenses for the Property; and (c) the Loan. The Loan will not be reduced under
this Paragraph 25 except to the extent, if any, that Lender actually receives
and applies any Rents and Revenues to the Loan, it being recognized that there
is no obligation by Lender to do so. Each Borrower further acknowledges that
Lender shall have no obligation to apply any Rents and Revenues received by
Lender toward the expenses of protecting or maintaining the Property.    Without
impairing its rights hereunder, Lender may, at its option, at any time and from
time to time, release to Borrowers any Rents and Revenues so received by Lender.
As between Borrowers· and Lender, and any person or entity claiming through or
under Borrowers, other than any Tenant who has not received a Notice of
Enforcement, this collateral assignment is intended to be unconditionally,
presently, and immediately effective. The Notice of Enforcement is intended
solely for the benefit of the Tenants and shall never inure to the benefit of
Borrowers or any





person claiming through or under Borrowers, other than a Tenant who has not
received such Notice of Enforcement. It shall never be necessary for Lender to
institute legal proceedings of any kind whatsoever to enforce the provisions of
this Instrument. with respect to Rents and Revenues. BORROWERS SHALL HAVE NO
RIGHT OR CLAIM AGAINST ANY TENANT FOR THE PAYMENT OF ANY RENTS TO LENDER
HEREUNDER AND BORROWERS SHALL INDEMNIFY, DEFEND, AND HOLD FREE AND HARMLESS EACH
TENANT FROM AND AGAINST ALL LIABILITY, LOSS, COST, DAMAGE, OR EXPENSE SUFFERED
OR INCURRED BY SUCH TENANT BY REASON OF SUCH TENANT'S COMPLIANCE WITH ANY NOTICE
OF ENFORCEMENT.


(e)    At any time during which Grantor is receiving Rents and Revenues directly
from any of the Tenants, Grantor shall, upon receipt of written direction from
Lender, make demand and/or sue for all Rents and Revenues due and payable under
one or more Leases, as directed by Lendei', as it becomes due and payable,
including Rents and Revenues that are past due and unpaid. If Grantor fails to
take such action, or at any time during which Grantor is not receiving Rents and
Revenues directly from Tenants, Lender may, without obligation, demand, collect,
and sue for, in its own name or in the name of Grantor, all Rents and Revenues
due and payable under the Leases, as they become due and payable, including
Rents and Revenues that are past due and unpaid.


(f)
Each Borrower represents and warrants that:









CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(i)
Grantor has good title to the Leases and Rents and Revenues and authority to
assign and grant a security interest in the property described above, and no
other person or entity has any right, title or interest therein;


(ii)all existing Leases are valid, unmodified and in full force and effect,
except as indicated herein or in a separate document provided to Lender by
Borrowers, and to Borrowers' knowledge, no default exists thereunder;


(iii)unless otherwise provided herein, no Rents and Revenues have been or will
be assigned, mortgaged or pledged;


(iv)no Rents and Revenues have been or will be anticipated, waived, released,
discounted, set off or compromised except for prudent business reasons; and


(v)Grantor has not executed any prior assignment of said Rents and Revenues,
that Borrowers have not performed, and will not perform, any acts or have not
executed, and will not execute, any instrument which would prevent Lender from
exercising its rights under this Paragraph 25, and that at the time of execution
of this Instrument there has been no anticipation or prepayment of any of the
Rents and Revenues of the Property for more than one (I) month prior to the due
dates of such rents.


(g)
Each Borrower hereby covenants that:



(i)    Grantor will execute and deliver to Lender such further assignments of
Rents and Revenues of the Property as Lender may from time to time request;





(ii)
Grantor will perform all of its obligations under the Leases;



(iii)
Grantor will enforce the Tenant's obligations under the Leases;



(iv)    Grantor will defend, at Grantor's expense, any proceeding pertaining to
the Leases, including, if Lender so requests, any such proceeding to which
Lender is a party;


(v)    Grantor will neither create nor permit any encumbrance upon its interest
as lessor of the Leases, except this Instrument and any other encumbrances
permitted by this Instrument;


(vi)    if any Borrower collects or receives Rents and Revenues that Lender is
entitled to collect and receive under this Paragraph or applicable law,
Borrowers shall deliver such Rents and Revenues to Lender immediately upon
receipt or upon demand by Lender; and


(vii)    Grantor shall assign and add Lender as an additional beneficiary to all
letters of credit given by tenants of the Property to Grantor as security for a
Lease.


(h)
Borrowers shall not, without the prior written consent of Lender:















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(i)
hereafter collect or accept payment of any Rents and Revenues of the more than
one (1) month prior to the due dates of such rents receive or collect Rents more
than one (1) month in advance;


(ii)
encumber or assign future Rents and Revenues;



(iii)waive or release any obligation of any Tenant under the Leases except for
prudent business reasons;


(iv)permit any assignment of the Leases or of any other property pledged to
Lender under this Paragraph 25; or


(v)cancel, terminate, or modify any of the Leases; cause or permit any
cancellation, termination or surrender of any of the Leases; or commence any
proceedings for dispossession of any tenant under any of the Leases, except upon
default by the tenant thereunder or except for prudent business reasons.


(i) Upon the occurrence and continuance of a Default, Lender shall be entitled
to the appointment of a receiver for the Property and Lender may in person, by
agent or by a court­ appointed receiver, regardless of the adequacy of Lender's
security, enter upon and take and maintain full control of the Property in order
to perform all acts necessary and appropriate for the operation and maintenance
thereof including, but not limited to, the execution, cancellation or
modification of Leases, the collection of all Rents and Revenues of the
Property, the making of repairs to the Property and the execution or termination
of contracts providing for the management or maintenance of the Property, all on
such terms as are deemed best to protect the security of this Instrumeht;
provided, however, that Lender shall be under no obligation to appoint or seek
to have appointed a receiver prior to the exercise of its rights hereunder. In
the event Lender elects to seek the appointment of a receiver for the Property
upon any Loan Party's





default of any covenant or agreement under this Instrument or any other Loan
Document, Borrowers hereby expressly consent to the appointment of such
receiver. Lender or the receiver shall be entitled to receive a reasonable fee
for so managing the Property.


U) All Rents and Revenues collected subsequent to a Default shall be applied
first to the costs, if any, of taking control of and managing the Property and
collecting the Rents and Revenues, including, but not limited to, attorney's
fees, receiver's fees, then to the sums secured by this Instrument, then to
premiums on receivers bonds, costs of repairs to the Property, premiums on
insurance policies, taxes, assessments and other charges on the Property, and
the costs of discharging any obligation or liability of Grantors as lessor or
landlord of the Property. Lender or, the receiver shall have access to the books
and records used in the operation and maintenance of the Property and shall be
liable to account only for those Rents and Revenues actually received. Lender
shall not be liable to Borrowers, anyone claiming under or through Borrowers or
anyone having an interest in the Property or any other Loan Party by reason of
anything done or left undone by Lender under this Paragraph 25.
























CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(k)
If the Rents and Revenues of the Property are not sufficient to meet the costs,
if any, of taking control of and managing the Property and collecting the Rents
and Revenues, any funds expended by Lender for such purposes shall be added to
the indebtedness of Borrowers to Lender secured by this Instrument pursuant to
Paragraph 8 hereof. Unless Lender and Borrowers agree in writing to other terms
of payment, such amounts shall be payable upon notice from Lender to Borrowers
requesting payment thereof and shall bear interest from the date of disbursement
at the rate stated in the Note unless payment of interest at such rate would be
contrary to applicable law, in which event such amounts shall bear interest at
the highest rate which may be collected from Borrowers under applicable law.


(I)    Any entering upon and taking and maintaining of control of the Property
by Lender or a receiver and any application of rents as provided herein shall
not cure or waive any default hereunder or invalidate any other right or remedy
of Lender under applicable law or provided herein.


(m)Lender's acceptance of this assignment shall not, prior to entry upon and
taking possession of the Property by Lender, be deemed to constitute Lender a
"mortgagee in possession," nor obligate Lender to appear in or defend any
proceedings relating to any of the Leases or to the Property, take any action
hereunder, expend any money, incur any expenses, or perform any obligation or
liability under the Leases, or assume any obligation for any deposits delivered
to Borrowers by any Tenant and not delivered to Lender. Lender shall not be
liable for any injury or damage to any person or prope1iy in or about the
Property.


. (n) EACH BORROWER HEREBY INDEMNIFIES AND HOLDS LENDER (WHICH SHALL INCLUDE THE
DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES, REPRESENTATIVES, ATTORNEYS AND AGENTS
OF LENDER AND ANY PERSONS OR ENTITIES OWNED OR CONTROLLED BY, OWNING OR
CONTROLLING, OR UNDER COMMON CONTROL OR AF_FILIA TED WITH LENDER) HARMLESS FROM
ALL LIABILITY, DAMAGE OR EXPENSE IMPOSED ON OR INCURRED BY LENDER FROM ANY
CLAIMS UNDER THE LEASES. IN ADDITION, BORROWERS SHALL HAVE NO RIGHT OR CLAIM
AGAINST ANY LESSEE FOR THE PAYMENT OF ANY





RENT TO LENDER PURSUANT TO PROVISIONS    IN PARAGRAPH 25 OF THIS
INSTRUMENT. The foregoing indemnities shall not terminate upon the foreclosure,
release or other termination of this Instrument but will survive foreclosure of
this Instrument or conveyance in lieu of foreclosure and the repayment of the
Indebtedness and the discharge and release of this Instrument and the other Loan
Documents.


(o)    There shall be no merger of the leasehold estate, created by the Leases,
with the fee estate of the Land without prior written consent of Lender.


(p)    Grantor hereby irrevocably authorizes and directs the Tenants under the
Leases to pay Rents and Revenues to Lender upon written demand by Lender after
the occurrence of any Default, without further consent of Grantor, and the
Tenants may rely upon any written statement delivered by Lender to the Tenants.
Any such payment to Lender shall constitute payment to Grantor under the Leases.
The assignment of Rents and Revenues set forth in Paragraph 25 is not contingent
upon any notice or demand by Lender to the Tenants.


(q)    Upon payment in full of the Loan and the delivery and recording of a
release of the Instrument lien created by this Instrument duly executed by
Lender, the assignments and security interest described above in this Paragraph
25 shall become null and void and shall be of no further force and effect.










CX)
CX)
(0
C"')


I
0)


0
N
I
0...
0::::
(r)    

Failure or discontinuance by Lender, at any time or from time to time, to
collect Rents and Revenues shall not in any manner impair the subsequent
enforcement by Lender of the right, power and the authority herein conferred
upon Lender.


25.
DEFAULT; ACCELERATION; REMEDIES; FORECLOSURE.



(a)    The term "Default" is defined in and shall have the meaning given it in
the Loan Agreement


(b)    Upon the occurrence and during the continuance of a Default, Trustee, or
the Trustee's successor or substitute, is hereby authorized and empowered, and
it shall be Trustee's, or the Trustee's successor or substitute's, special duty,
upon such request of Lender, to sell the Property, or any part thereof, at
public auction to the highest bidder for cash, with or without having taken
possession of same. Any such sale (including notice thereof) shall comply with
the applicable requirements, at the time of the sale, of Section 51.002 of the
Texas Property Code or, if and to the extent such statute is not then in force,
with the applicable requirements, at the time of the sale, of the successor
statute or statutes, if any, governing sales of Texas real property under powers
of sale conferred by deeds of trust. If there is no statute in force at the time
of the sale governing sales of Texas real property under powers of sale
conferred by deeds of trust, such sale shall comply with applicable law, at the
time of the sale, governing sales of Texas real property under powers of sale
conferred by deeds of trust. Alternatively, Lender, or Trustee, upon written
request of Lender, may proceed by suit or suits, at law or in equity, to enforce
the payment of the Loan and the performance and discharge of the Borrowers'
obligations in accordance with the terms hereof, of the Note, and the other Loan
Documents, to foreclose the liens and security interests of this Instrument as
against all or any part of the Property, and to have all or any part of the
Property sold under the judgment or decree of a court of competent





jurisdiction. This remedy shall be cumulative of any other nonjudicial remedies
available to Lender with respect to the Loan Documents. Proceeding with a
request or receiving a judgment for legal relief shall not be or be deemed to be
an election of remedies or bar any available nonjudicial remedy of Lender.
























































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(c)    

Trustee may sell all or any portion of the Property, together or in lots or
parcels, and may execute and deliver to the purchaser or purchasers of such
property good and sufficient deeds of conveyance of fee simple title with
covenants of general warranty made on behalf of Grantor. In no event shall
Trustee be required to exhibit, present or display at any such sale any of the
personalty described herein to be sold at such sale. The sale by Trustee of less
than the whole of the Property shall not exhaust the power of sale herein
granted, and Trustee is specifically empowered to make successive sale or sales
under such power until the whole of the Property shall be sold; and, if the
proceeds of such sale of less than the whole of the Property shall be less than
the aggregate of the indebtedness secured hereby and the expense of executing
this trust as provided herein, this Instrument and the lien hereof shall remain
in full force and effect as to the unsold portion of the Property just as though
no sale had been made; provided, however, that Borrowers shall never have any
right to require the sale of less than the whole of the Property but Lender
shall have the right, at its sole election, to request Trustee to sell less than
the whole of the Property. Trustee may, after any request or direction by
Lender, sell not only the real Property but also the personalty and other items
of the Property which under applicable law are subject to a security interest
under the Uniform Commercial Code and other interests which are a part of the
Property, or any part thereof, as a unit and as a part of a single sale, or may
sell any part of the Prope1iy separately from the remainder of the Prope1iy. It
shall not be necessary for Trustee to have taken possession of any part of the
Property or to have present or to exhibit at any sale any of the Property. After
each sale, Trustee shall make to the purchaser or purchasers at such sale good
and sufficient conveyances in the name of Grantor, conveying the property so
sold to the purchaser or purchasers with general warranty of title by Grantor
(but subject to such leases and other matters, if any, as Trustee may elect upon
request of Lender), and shall receive the proceeds of said sale or sales and
apply the same as herein provided. Payment of the purchase price to the Trustee
shall satisfy the obligation of purchaser at such sale therefor, and such
purchaser shall not be responsible for the application thereof. The power of
sale granted herein shall not be exhausted by any sale held hereunder by Trustee
or his substitute or successor, and such power of sale may be exercised from
time to time and as many times as Lender may deem necessary until all of the
Property has been duly sold and all secured indebtedness has been fully paid. In
the event any sale hereunder is not completed or is defective in the opinion of
Lender, such sale shall not exhaust the power of sale hereunder and Lender shall
have the right to cause a subsequent sale or sales to be made hereunder. Any and
all statements of fact or other recitals made in any deed or deeds given by
Trustee or any successor or substitute appointed hereunder as to nonpayment of
the secured indebtedness or as to the occurrence of any Default, or as to
Lender's having declared all of said indebtedness to be due and payable, or as
to the request to sell, or as to notice of time, place and terms of sale and the
properties to be sold having been duly given, or as to the refusal, failure or
inability to act of Trustee or any substitute or successor trustee, or as the
appointment of any substitute or successor trustee, or as to any other act or
thing having been duly done by Lender or by such Trustee, substitute or
successor, shall be taken as primafacie evidence of the truth of the facts so
stated and recited. The Trustee or the Trustee's successor or substitute may
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale





held by Trustee, including the posting of notices and the conduct of sale, but
in the name and on behalf of Trustee, the Trustee's successor or substitute. If
Trustee or the Trustee's successor or substitute shall have given notice of sale
hereunder, any successor or substitute Trustee thereafter appointed may complete
the sale and the conveyance of the property pursuant thereto as if such notice
had been given by the successor or substitute Trustee conducting the sale.


(d)    Trustee may receive bids at the Trustee's sale from the Lender and may
accept from Lender as a successful bidder a credit against the Loan as payment
of any portion of the purchase price.










































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(e)    

At any time during the bidding pursuant to a sale as described in this Paragraph
26, the Trustee may require a bidding party (i) to disclose its full name, state
and city of residence, occupation, and specific business office location, and
the name and address of the principal the bidding party is representing (if
applicable), and (ii) to demonstrate reasonable evidence of the bidding party's
financial ability (or, if applicable, the financial ability of the principal of
such bidding party), as a condition to the bidding party submitting bids at the
foreclosure sale. If any such bidding party (the "Questioned Bidder") declines
to comply with the Trustee's requirement in this regard, or if such Questioned
Bidder does respond but the Trustee, in Trustee's sole and absolute discretion,
deems the information or the evidence of the financial ability of the Questioned
Bidder (or, if applicable, the principal of such bidding party) to be
inadequate, then the Trustee may continue the bidding with reservation; and in
such event
(A) the Trustee shall be authorized to caution the Questioned Bidder concerning
the legal obligations to be incurred in submitting bids, and (B) if the
Questioned Bidder is not the highest bidder at the sale, or if having been the
highest bidder the Questioned Bidder fails to deliver the cash purchase price
payment promptly to the Trustee, all bids by the Questioned Bidder shall be null
and void. The Trustee may, in Trustee's sole and absolute discretion, determine
that a credit bid may be in the best interest of Borrowers and Lender, and elect
to sell the Property for credit or for a combination of cash and credit;
provided, however, that the Trustee shall have no obligation to accept any bid
except an all cash bid. In the event the Trustee requires a cash bid and cash is
not delivered within a reasonable time after conclusion of the bidding process,
as specified by the Trustee, but in no event later than 3:45 p.m. local time on
the day of sale, then said contingent sale shall be null and void, the bidding
process may be recommenced, and any subsequent bids or sale shall be made as if
no prior bids were made or accepted.


(f)    Trustee shall deliver to the purchaser a Trustee's deed conveying the
Property so sold in fee simple with covenants of general warranty. Borrowers
covenant and agree to defend generally the purchaser's title to the Property
against all claims and demands. The recitals in Trustee's deed shall be prima
facie evidence of the truth of the statements contained therein. Trustee shall
apply the proceeds of the sale in the following order, (i) to all reasonable
costs and expenses of the sale, including, but not limited to, reasonable
Trustee's fees and attorney's fees and costs of title evidence, (ii) to all sums
secured by this Instrument in such order as Lender, in Lender's sole discretion,
directs, and (iii) the excess, if any, to the person or persons legally entitled
thereto.


(g)    If the Property is sold pursuant to this Paragraph 26, Grantor or any
person holding possession of the Prope1iy through Grantor shall immediately
surrender possession of the Property to the purchaser at such sale upon the
purchaser's written demand. If possession is





not surrendered upon the purchasers written demand, Grantor or such person shall
be a tenant at sufferance and may be removed by will of possession or by an
action for forcible entry and detainer.


(h)    Whether or not foreclosure is commenced by Trustee, Lender may at any
time after a Default occurs institute suit for collection of all or any part of
the Loan or foreclosure of the lien of this Instrument or both.


(i)    If, following the occurrence of a Default, and an acceleration of the
Loan or any part thereof, but prior to a foreclosure sale of the Property,
Borrowers shall tender to Lender the payment of an amount sufficient to satisfy
the entire Loan or the part thereof which has been accelerated, such tender
shall be deemed a voluntary prepayment pursuant to the Loan and, accordingly,
Borrowers, to the extent permitted by applicable law, shall also pay to Lender
the premium, if any, then required under the Loan Documents in order to exercise
the prepayment privilege contained therein.
























CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



U) Notwithstanding anything contained in this Instrument or any other Loan
Document to the contrary, in the event there shall occur any amendments,
modifications or other changes to the Texas Property Code, the Uniform
Commercial Code, or any other statute or law governing or applicable to the
enforcement of this Instrument or any other Loan Document, which amendments,
modifications or other changes contain different enforcement rights, remedies,
duties or obligations than set forth in this Instrument or any other Loan
Document, then the Lender's and/or Trustee's following and/or observing of such
then current amended, modified or changed Texas Property Code, Uniform
Commercial Code or other applicable statutes or laws shall be permitted and
sufficient to enforce Lender's rights under this Instrument and all other Loan
Documents and shall be deemed compliance in full with the terms and provisions
of this Instrument and all other Loan Documents.


(k)Grantor has, pursuant to the assignment of Leases and Rents and Revenues
contained in this Instrument, assigned to Lender all Rents and Revenues under
each of the Leases covering all or any portion of the Property. Upon and during
the continuance of a Default, Lender, or Trustee on Lender's behalf, may at any
time, and without notice, either in.person, by agent, or by receiver to be
appointed by a court, enter and take possession of the Property or any part
thereof, and in its own name, sue for or otherwise collect the Rents and
Revenues in accordance with the assignment of Leases and Rents and Revenues
contained in this Instrument and the Texas Assignment of Rents Act. Lender may
(in its sole discretion), upon the occurrence of a Default, deliver a written
notice from Lender or the Trustee to Borrowers instructing Borrowers to deliver
to Lender all accruing Rents and Revenues and all Rents and Revenues that have
accrued but are unpaid (a "Rent Demand") to Grantor or deliver a notice in
substantially the form set forth in Section 64.056 of the Texas Assignment of
Rents Act sent by Lender or Trustee to a Tenant demanding payment by the Tenant
to Lender of all unpaid accrued Rents and Revenues and all unaccrued Rents and
Revenues as they accrue (a "Notice of Enforcement") to all or any of the
Tenants. Borrowers agrees that pursuant to Section 64.002(a)(3) of the Texas
Assignment of Rents Act, any Rent Demand sent by Lender may be sent to Grantor
pursuant to the notice provisions set forth in this Instrument. As described in
Section 64.060 of the Texas Assignment of Rents Act, Grantor shall, within ten
days after its receipt of a Rent Demand, deliver to Lender such Rents and
Revenues that any Borrower has received as are described in









































































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



the Rent Demand. All Rents and Revenues collected by Lender, or Trustee acting
on Lender's behalf, shall be applied as provided for in the assignment of Leases
and Rents and Revenues contained in this Instrument; provided, however, that if
the costs, expenses, and attorneys' fees shall exceed the amount of Rents and
Revenues collected, the excess shall be added to the Loan, shall bear interest
at the Default Rate (as defined in the Note), and shall be immediately due and
payable. The entrance upon and possession of the Property, the collection of
Rents and Revenues, and the application thereof as set forth above shall not
cure or waive any Default or notice of default, if any, hereunder nor invalidate
any action pursuant to such notice. Failure or discontinuance by Lender, or
Trustee on Lender's behalf, at any time or from time to time, to collect said
Rents and Revenues shall not in any manner impair the subsequent enforcement by
Lender, or Trustee on Lender's behalf, of the right, power, and authority herein
conferred upon it. Nothing contained herein, nor the exercise of any right,
power, or authority herein granted to Lender, or Trustee on Lender's behalf,
shall be, or shall be construed to be, an affirmation by it of any tenancy,
lease, or option, nor an assumption of liability under, nor the subordination
of, the lien or charge of this Instrument, to any such tenancy, lease, or
option, nor an election of judicial relief, if any such relief is requested or
obtained as to Leases or Rents and Revenues, with respect to the Property or any
collateral given by any Borrower to Lender. In addition, from time to time,
Lender may elect, and notice hereby is given to each Tenant of such right, to
subordinate the lien of this Instrument to any Lease by unilaterally executing
and recording an instrument of subordination, and upon such election, the lien
of this Instrument shall be subordinate to the Lease identified in such
instrument of subordination; provided, however, in each instance, such
subordination will not affect or be applicable to (and will expressly exclude
any) lien, charge, encumbrance, security interest, claim, easement, restriction,
option, covenant, and other rights, titles, interests, or estates of any nature
regarding all or any portion of the Property to the extent that the same may
have arisen or intervened during the period between the recordation of this
Instrument and the execution of the Lease identified in such instrument of
subordination.
(1)    Upon the occurrence and during the continuance of a Default, Lender may
(but shall have no obligation to do so) notify, or require Borrowers to notify,
any debtor(s) under any account (as defined in the Uniform Commercial Code) that
the said debt has been assigned to Lender and direct such debtor(s) to make
payments on said debt directly to Lender. To the extent Lender does not so
elect, Borrowers shall continue to collect the amounts due under all accounts.
Lender or its designee shall also have the right, in its own name or in the name
of Borrowers, to do any of the following: (i) to demand, collect, receipt for,
settle, compromise any amounts due, give aquittance for, prosecute or defend any
action which may be in relation to any monies due or to become due by virtue of,
the accounts; (ii) to sell, transfer, or assign or otherwise deal in the
accounts or the proceeds thereof or the relative goods, as fully and effectively
as if Lender were the absolute owner thereof; (iii) to extend the time of
payment of any of the accounts, to grant waivers and make any allowance or other
adjustment with reference thereto; (iv) to endorse the name of the Borrower on
notes, checks or other evidences of payments on any portion of the Property that
may come into possession of Lender; (v) to take control of cash and other
proceeds of any portion of the Property; (vi) to sign the name of Borrowers on
any invoice or bill of lading relating to any portion of the Property, or any
drafts against account debtor or other persons making payment with respect to
any portion of the Property; (vii) to send a request for verification of
obligations or accounts to any account debtor; and (viii) to do all other acts
and things necessary to carry out the intent of this Instrument. Any





exercise by Lender of its rights in and to any portion of the Property shall, as
may be applicable, be a full and complete release, discharge and aquittance of
the account debtor with respect to any payment made to Lender, and Borrowers
shall take any action as may be required by Lender in connection therewith. No
account debtor on any account shall ever be bound to make inquiry as to the
termination of this Instrument or the rights of Lender to act hereunder, but
shall be fully protected by Borrowers in making payment directly to Lender.


(m) If a Default shall have occurred and be continuing, the Lender shall have
the right to setoff and apply against the Loan in such manner as the Lender may
determine, at any time and without notice to the Borrowers, any and all deposits
(general or special, time or demand, provisional or final) or other sums at any
time credited by or owing from the Lender to any Borrower whether or not the
Loan is then due. As fmiher security for the Loan, the Borrowers hereby grants
to the Lender a security interest in al money, instruments, and other property
of the Borrowers now or hereafter held by the Lender, including, without
limitation, property held in safekeeping. In.addition to the Lender's right of
setoff and as further security for the Loan, each Borrower hereby grants to the
Lender a security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of any Borrower now or hereafter on
deposit with or held by the Lender and all other sums at any time credited by or
owing from the Lender to any Borrower. The rights and remedies of the Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Lender may have.


26.
WAIVER OF DEFICIENCY STATUTE





CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
(a)    

In the event an interest in the Property is foreclosed upon pursuant to a
judicial or nonjudicial foreclosure sale, Borrowers agree as
follows:    notwithstanding the provisions of Sections 51.003, 51.004, and
51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Borrowers agree that Lender shall be
entitled to seek a deficiency judgment from Borrowers and/or any other party
obligated on the indebtedness evidenced by the Note and/or other sums secured by
this Instrument equal to the difference between the amount owing on such
indebtedness and the amount for which the · Property was sold pursuant to
judicial or nonjudicial foreclosure sale.    Borrowers expressly recognize that
this Subparagraph 27(a) constitutes a waiver of the above-cited provisions of
the Texas Property Code which would otherwise permit Borrowers and other persons
against whom recovery of deficiencies is sought or any guarantor independently
(even absent the initiation of deficiency proceedings against them) to present
competent evidence of the fair market value of the Property as of the date of
the foreclosure sale and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market value.
Borrowers further recognize and agree that this waiver creates an irrebuttable
presumption that the foreclosure sale price is equal to the fair market value of
the Property for purposes of calculating deficiencies owed by Borrowers and/or
others against whom recovery of a deficiency is sought.
(b)    Alternatively, in the event the waiver provided for in Subparagraph 27(a)
above is determined by a court of competent jurisdiction to be unenforceable,
the following shall be the basis for the finder of fact's determination of the
fair market value of the Prope1iy as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Texas Prope1iy
Code: (i) the Property shall be valued in an "as is" condition as of the date of
the foreclosure sale, without any assumption or expectation that the Property
will be repaired or





improved in any manner before a resale of the Property after foreclosure; (ii)
the valuation shall be based upon an assumption that the foreclosure purchaser
desires a resale of the Prope1iy for cash promptly (but not later than twelve
(12) months) following the foreclosure sale; (iii) all reasonable closing costs
customarily borne by the seller in commercial real estate transactions should be
deducted from the gross fair market value of the Property, including, without
limitation, brokerage commissions, title insurance, surveys of the Prope1iy, tax
prorations, attorneys' fees, and marketing costs; (iv) the gross fair market
value of the Property shall be further discounted to account for any estimated
holding costs associated with maintaining the Property pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (y) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Property must be given by persons having at least five (5)
years' experience in appraising property similar to the Property and who have
conducted and prepared a complete written appraisal of the Property taking into
consideration the factors set forth above.


27.SUBSTITUTE TRUSTEE. Lender, at Lender's option, with or without cause, may
from time to time remove Trustee and appoint a successor trustee to any Trustee
appointed hereunder by an instrument recorded in the county in which this
Instrument is recorded. Without conveyance of the Property, the successor
trustee shall succeed to all the title, power and duties conferred upon the
Trustee herein and by applicable law.








CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
28.

KNOW YOUR CUSTOMER



(a)    As used in this Instrument the following phrases have the following
meaning:


(i)    "Beneficial Ownership Certification" means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially in form and substance satisfactory to
Lender.


(ii)
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.



(b)    Lender hereby notifies Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title Ill of Pub. L. 107-56 (signed into law October 26, 2001
)) (the "Act"), it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow Lender to identify Borrowers in
accordance with the Act. Borrowers shall, promptly following a request by
Lender, provide all documentation and other information that Lender requests in
order to comply with its ongoing obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Act.
For legal entity borrowers, Lender will require the legal entity to provide
identifying information about each beneficial owner and/or individuals who have
significant responsibility to control, manage or direct the legal entity.


(c)    Borrowers represent and warrant to Lender that the information included
in the Beneficial Ownership Certification delivered by Borrower to Lender is
true and correct in all respects.





(d)    Promptly following any request therefor, Borrowers shall provide to
Lender information and documentation reasonably requested by Lender for purposes
of compliance with applicable "know your customer" requirements under the
PATRIOT Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws, including but not limited to a Beneficial Ownership
Certification form acceptable to Lender.


29.RELEASE. Upon payment of all sums owing under the Loan or if Borrowers are in
compliance with Section 37 below, Lender shall release this Instrument.
Borrowers shall pay Lender's reasonable costs incurred in releasing this
Instrument and any related financing statements.


30.SUBROGATION. Any of the proceeds of the Note utilized to take up or pay any
outstanding liens against all or any part of the Property have been advanced by
Lender at Borrowers' request and upon Borrowers' representation that such
amounts are due and are secured by valid liens against the Property. Lender
shall be subrogated to any and all right, superior titles, liens and equities
owned or claimed by any owner or holder of any outstanding liens and debts,
however remote, regardless of whether said liens or debts arc acquired by
Lender, by assignment or are released by the holder thereof upon payment.


31.PARTIAL INVALIDITY. In the event any portion of the sums intended to be
secured by this Instrument cannot be lawfully secured hereby, payments in
reduction of such sums shall be applied first to those portions not secured
hereby.






CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
32.
FUTURE ADVANCES. Upon request of Borrowers, Lender, at Lender's option, so long
as this Instrument secures indebtedness held by Lender, may make Future Advances
to Borrowers. Such Future Advances, with interest thereon, shall be secured by
this Instrument.


33.
INDEMNITY



(a)    Borrowers shall, jointly and severally, at their sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
(as defined below) from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages (except consequential damages), losses, costs,
expenses, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages (including, but not limited, to reasonable
attorneys' fees and other costs of defense) (collectively, the "Losses") imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (i) ownership of this Instrument, the Property or any interest
therein or receipt of any Rents and Revenues; (ii) any amendment to, or
restructuring of, the Loan, the Note, this Instrument, or any other Loan
Documents requested by Borrowers; (iii) any and all lawful action that may be
taken by Lender in connection with the enforcement of the provisions of this
Instrument, the Note or any of the other Loan Documents, whether or not suit is
filed in connection with same, or in connection with any Loan Party or
indemnitor and/or any partner, joint venturer or shareholder thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding; (iv) any accident, injury to, or death of, persons or loss
of or damage to property occurring in, on or about the Property or any pa1i
thereof or on the adjoining sidewalks or curbs; (v) any use or condition in,. on
or about the









































































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



Property or any part thereof or on the adjoining sidewalks or curbs; (vi) any
failure on the part of any of the Loan Parties to perform or be in compliance
with any of the terms of this Instrument, the Note or any of the other Loan
Documents; (vii) performance of any labor or services or the furnishing of any
materials or other prope1iy in respect of the Property or any part thereof;
(viii) the failure of any person to file timely with the Internal Revenue
Service an accurate Form 1099- B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Instrument, or to supply a copy thereof in a timely fashion
to the recipient of the proceeds of the transaction in connection with which
this Instrument is made; (ix) any failure of the Property to be in compliance
with any applicable laws; (x) the enforcement by any Indemnified Party of the
provisions of this Paragraph 34; (xi) any and all claims and demands whatsoever
which may be asserted against Lender by reason of any alleged obligations or
unde1iakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease; (xii) the payment of any commission, charge
or brokerage fee to anyone claiming through any of the Loan Pa1iies which may be
payable in connection with the funding of the Loan; or (xiii) any
misrepresentation made by any of the Loan Parties in any other Loan Document.
Any amounts payable to Lender by reason of the application of this Paragraph 34
shall become .due and payable upon ten (10) days' written notice and shall bear
interest at the Default Rate (as defined in the Note) from the date loss or
damage is sustained by Lender until paid. For purposes of this Paragraph 34, the
term "Indemnified Paiiies" means Lender and any person or entity (collectively,
a "Person") who is or will have been involved in the origination of the Loan,
any Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by this Instrument is or will have
been recorded, any Person who may hold or acquire or will have held a full or
paiiial interest in the Loan as well as the respective directors, officers,
shareholders, partners, employees, agents, representatives, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosurn
of this Instrument, and any successors by merger, consolidation or acquisition
of all or a substantial portion of Lender's assets and business).
Notwithstanding anything in this Paragraph 34 to the contrary, in no event shall
Borrowers be obligated to indemnify an Indemnified Party with respect to any
Losses arising out of the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party.
(b)    Borrowers shall, jointly and severally, at their sole cost and expense,
protect, defend, indemnify, release arid hold harmless the Indemnified Parties
from and against any and all Losses imposed upon or incurred by or asse1ied
against any Indemnified Parties and directly or indirectly arising out of or in
any way relating to any tax on the making and/or recording of this Instrument,
the Note or any of the other Loan Documents, but excluding any income, franchise
or other similar taxes.


(c)    Upon written request by any Indemnified Party, Borrowers shall, jointly
and severally, defend such Indemnified Party (if requested by any Indemnified
Party, in the name of the Indemnified Party) by attorneys and other
professionals reasonably approved by the Indemnified Parties. Notwithstanding
the foregoing, if the defendants in any such claim or proceeding include all
Borrowers and any Indemnified Pa1iy and Borrowers and such Indemnified Party
shall have reasonably concluded that there are any legal defenses available to





it and/or other Indemnified Parties that are different from or additional to
those available to Borrowers, such Indemnified Party shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Paiiy.
Upon demand, Borrowers shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.


34.WAIVER OF JURY TRIAL. BORROWERS AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT BORROWERS AND LENDER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONJUNCTION WITH THE NOTE, THIS INSTRUMENT, ANY OTHER LOAN DOCUMENT, ANY OTHER
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY.


35.ASSIGNMENT BY LENDER. Lender shall have the right to assign, in whole or in
part, the Note, this Instrument and any other Loan Document and all of its
rights hereunder and thereunder, and all of the provisions herein and therein
shall continue to apply to the Loan. The Lender shall also have the right to
paiiicipate the Loan with other parties.




CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
36.
SPECIAL ENTITY INDEMNITY. In addition to the obligations of Borrowers under this
Instrument and the other Loan Documents, Borrowers shall, jointly and severally,
also, at their sole cost and expense, protect, defend, indemnify, release and
hold harmless Lender from and against any and all Losses imposed upon or
incurred by or asserted against Lender artd directly or indirectly arising out
of or in any way relating to any one or more of the following: the (i) execution
and delivery by Borrowers, Guarantor or Manager, of any of the Loan Documents to
Lender; (ii) authorization of Borrowers, Guarantor or Manager to execute and
deliver any of the Loan Documents to Lender; (iii) terms of the limited
partnership agreement or limited liability company agreements, as applicable, of
Borrowers; or (iv) identity of the limited partners, general partners, or
members, as applicable, of Borrowers being other than as set forth in the
limited partnership documents or limited liability company documents, as
applicable, ce1iified to Lender as true and correct copies thereof.


The indemnities contained in this Paragraph 38 shall survive any foreclosure of
this Instrument or deed in lieu whether at maturity thereof or through the
exercise of Lender's remedies under the Instrument or any other Loan Document.
Any amounts payable to Lender by reason of the application of this Paragraph 38
shall become due and payable upon ten (10) days' written notice and shall bear
interest at the Default Rate (as defined in the Note) from the date any Losses
are sustained by Lender until paid.


37.COMPLIANCE WITH LAWS. It is the intent of Lender and Borrowers and all other
parties to the Loan Documents to conform to and contract in strict compliance
with applicable usury laws from time to time in effect. All agreements between
Lender or any other holder hereof and Borrowers (or any other party liable with
respect to any indebtedness under the Loan









































































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



Documents) are hereby limited by the provisions of this paragraph which shall
override and control all such agreements, whether now existing or hereafter
arising and whether written or oral. In no way, nor in any event or contingency
(including but not limited to prepayment, default, demand for payment, or
acceleration of the maturity of any obligation), shall the interest taken,
reserved, contracted for, charged or received under the Note, this Instrument,
the Loan Documents or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any
document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such document shall be automatically reformed and the
interest payable shall be automatically reduced to the maximum nonusurious
amount permitted under applicable law, without the necessity of execution of any
amendment or new document. If the holder hereof shall ever receive anything of
value which is characterized as interest under applicable law and which would
apart from this provision be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the
indebtedness evidenced hereby in the inverse order of its maturity and not to
the payment of interest, or refunded to Borrowers or the other payor thereof if
and to the extent such amount which would have been excessive exceeds such
unpaid principal. The right to accelerate maturity of the Note or any other
indebtedness does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Lender does not intend
to charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to the holder hereof shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term (including any renewal or extension) of such
indebtedness so that the amount of interest on account of such indebtedness does
not exceed the maximum nonusurious amount permitted by applicable law. As used
in this paragraph, the term "applicable law" shall mean the laws of the State of
Texas or the federal laws of the United States, whichever laws allow the greater
interest, as such laws now exist or may be changed or amended or come into
effect in the future.
[Balance of Page Intentionally Left Blank. Signature Page Follows.]



IN WITNESS WHEREOF, Borrowers have executed this Instrument or have caused the
same to be executed by its representatives thereunto duly authorized.




BORROWERS:


HARTMAN 11211, LLC,
a Texas limited liability company


By:
Hartman Income REIT Management, Inc., a Texas corporation,

its Manager




By:         _






_..:t.:::-.... +---=======::::J::::::::     
Louis T. Fox, II Chief Financial Officer






STATE OF TEXAS    § COUNTY OF HARRIS    §


CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Louis T. Fox, III, Chief Financial Officer of
Hartman Income REIT Management, Inc., the corporation that executed the
foregoing instrument on behalf of Hartman 11211 LLC, known to me to be the
person and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that the same was the act of the said corporation, and that
he executed the same as the act of such corporation for the purposes and
consideration therein expressed and in the capacity therein stated.


exhibit101deedoftrust_image2.gif [exhibit101deedoftrust_image2.gif]GIVEN UNDER
MY HAND AND SEAL OF OFFICE this _'day of December, 2018.




t    J

--------------------------------------------------------------------------------

11,111\\
,:,,,,,,./_''o"r••,\i,V,,,,    NOTARY ID 125964535
; J..1 /,i    COMM. EXR 02-18-2019
MARK TOROK
ll,·1,1:1:X• 'u;:11,,,
NOTARY PUBLIC-STATE OF TEXAS
NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS































STATE OF TEXAS    §


COUNTY OF HARRIS    §

HARTMAN VREIT XXI OPERATING PARTNERSHIP L.P.,
a Texas limited partnership


By: Hartman vREIT XXI, Inc., a Maryland Corporation its General Partner


exhibit101deedoftrust_image3.gif [exhibit101deedoftrust_image3.gif]



















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Louis T. Fox, III, Chief Financial Officer of
Hartman vREIT XXI, Inc., the corporation that executed the foregoing instrument
on behalf of Hartman vREIT XXI Operating Partnership L.P., known to me to be the
person and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that the same was the act of the said corporation, and that
he executed the same as the act of such corporation for the purposes and
consideration therein expressed and in the capacity therein stated.


exhibit101deedoftrust_image4.gif [exhibit101deedoftrust_image4.gif]GIVEN UNDER
MY HAND AND SEAL OF OFFICE this    day of December, 2018.
.
COMM. EXR 02-18-2019
NOTARY ID 125964535
11 111\\1\1
'1;" OF \v,,
\,;..:,:...•!
MARK TOROK
i 1>1111.11.11111, -1,
ir(jfi ,\NOTARY PUBLIC-STATE OF TEXAS




NotayPublic iri'and for the State of Texas



HARTMAN SPECTRUM, LLC,
a Texas limited liability company


By:
Hartman Income REIT Management, Inc., a Texas corporation,

its Manager






By:     


exhibit101deedoftrust_image5.gif
[exhibit101deedoftrust_image5.gif]6=::;t::::.:,._:!,._-= ::....     --­



Louis T. Fox, II, Chief Financial Officer






STATE OF TEXAS    § COUNTY OF HARRIS    §




















CX)
CX)
(0
C"')


I



BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Louis T. Fox, III, Chief Financial Officer of
Hartman Income REIT Management, Inc., the corporation that executed the
foregoing instrument on behalf of Hartman Spectrum, LLC, known to me to be the
person and officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that the same was the act of the said corporation, and that
he executed the same as the act of such corporation for the purposes and
consideration therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this    day of December, 2018.



exhibit101deedoftrust_image6.gif [exhibit101deedoftrust_image6.gif]0)
0    ·
1
' ,t?,,,:; ,    NOTARY ID 125964535
1
f :• ; {'r>\ NOTARY PUBLIC-STATE OF TEXAS
./\,'°'! ,r.uli.,,,
f
\ J.. lj COMM. EXR 02-18·2019
MARK TOROK
1111111
--:;,r    1
=-
N
I
0....
0::::




Notary Public in and for the State of Texas

















TRACT 1:

EXHIBIT "A"


LAND





A PARCEL OF LAND CONTAINING 2.5835 ACRES (112,537 SQUARE FEET) MORE OR LESS,
BEING THAT CERTAIN 2.5835 ACRE TRACT CONVEYED TO COTTER & SONS, INC., AS
RECORDED IN HARRIS COUNTY CLERK'S FILE NO. 20140521918, SAID 2.5835 ACRE TRACT
BEING SITUATED IN THE C. WILLIAMS SURVEY, ABSTRACT NO. 834, IN HARRIS COUNTY,
TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:


BEGINNING AT A SET 5/8 INCH CAPPED IRON ROD, IN THE SOUTH LINE OF INTERSTATE
HIGHWAY 10, KATY FREEWAY, 275 FOOT RIGHT-OF-WAY, FOR THE NORTHEAST CORNER OF
UNRESTRICTED RESERVE 11D11, WILCHESTER WEST, AS RECORDED IN VOLUME 132, PAGE 40,
MAP RECORDS, HARRIS COUNTY, TEXAS, SAME BEING THE NORTHWEST CORNER OF THE SAID
2.5835 ACRE TRACT, FROM WHICH THE CENTERLINE OF YORKCHESTER DRIVE, 60 FOOT
RIGHT-OF-WAY, AS SHOWN ON SAID WILCHESTER WEST, BEARS WITH THE SAID SOUTH LINE
OF INTERSTATE HIGHWAY 10, KATY FREEWAY, S 89° 45' 5111 W, 480 FEET;




CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::



THENCE, N 89° 45' 51 11 E, WITH THE SAID SOUTH LINE OF INTERSTATE HIGHWAY 10,
KATY FREEWAY, SAME BEING THE NORTH LINE_ OF THE SAID 2.5835 ACRE TRACT, A
DISTANCE OF 199.42 FEET TO A SET 5/8 INCH CAPPED IRON ROD, FOR THE NORTHWEST
CORNER OF RESTRICTED RESERVE "A", BLOCK ONE, FANTASY GOLF I-10, AS RECORDED IN
VOLUME 342, PAGE 138, MAP RECORDS, HARRIS COUNTY, TEXAS, SAME BEING THE
NORTHEAST CORNER OF THE SAID 2.5835 ACRE TRACT;


THENCE, S 00° 13' 36" E, WITH THE WEST LINE OF SAID RESTRICTED RESERVE 11A11 ,
BLOCK ONE, FANTASY GOLF I-10, SAME BEING THE EAST LINE OF THE SAID 2.5835 ACRE
TRACT, A DISTANCE OF 563.10 FEET, TO A FOUND 1/2 INCH IRON ROD, IN THE NORTH
LINE OF LOT 2, BLOCK 13, WILCHESTER, SECTION FOUR, AS RECORDED IN VOLUME 142,
PAGE 13, MAP RECORDS, HARRIS COUNTY, TEXAS, FOR THE SOUTHWEST CORNER OF SAID
RESTRICTED RESERVE "A", BLOCK ONE, FANTASY GOLF I-10, SAME BEING THE SOUTHEAST
CORNER OF THE SAID 2.5835 ACRE TRACT;


THENCE, S 88° 58' 5111 W, WITH THE NORTH LINE OF SAID BLOCK 13 AND THE NORTH
LINE OF RESTRICTED RESERVE "A", BLOCK ONE, SPRING BRANCH ISO WILCHESTER
ELEMENTARY SCHOOL SUBDIVISION, AS RECORDED IN FILM CODE NUMBER 637066, MAP
RECORDS, HARRIS COUNTY, TEXAS, A DISTANCE OF 199.35 FEET TO A FOUND 5/8 INCH
IRON ROD, FOR AN INTERIOR CORNER OF RESERVE 11 A11 , SPRING BRANCH ISO
WILCHESTER ELEMENTARY SCHOOL SUBDIVISION, SAME BEING THE SOUTHWEST CORNER OF THE
SAID 2.5835 ACRE TRACT;







THENCE, N 00° 14' 09" W, WITH THE SAID EAST LINE OF RESERVE "A", SPRING BRANCH
ISD WILCHESTER ELEMENTARY SCHOOL SUBDIVISION AND THE SAID EAST LINE OF
UNRESTRICTED RESERVE "D", WILCHESTER WEST, SAME BEING THE WEST LINE OF THE SAID
2.5835 ACRE TRACT, A DISTANCE OF 565.82 FEET, TO THE POINT OF BEGINNING AND
CONTAINING 2.5835 ACRES, (112, 537 SQUARE FEET) OF LAND MORE OR LESS.    .


TRACT 2:


EASEMENT ESTATE, IN AND TO THAT CERTAIN STORM WATER SEWER EASEMENT, AS CREATED
BY INSTRUMENT FILED UNDER HARRIS COUNTY CLERK'S FILE NUMBER T086815.






















CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::





EXHIBIT "B"






1.
Storm Water Sewer Easement under Harris County Clerk's File No. T086815.









































CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::





EXHIBIT C


Form of Tenant Estoppel, Subordination, Non-Disturbance and Attornment Agreement


TENANT ESTOPPEL, SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT


THIS TENANT ESTOPPEL, SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT
AGREEMENT (the "Agreement") is dated as of the    day of     , 20 , and is by
and among
EAST WEST BANK, a California state-chartered bank, having an address at 9300
Flair Drive, 6th Floor, El Monte,
California    91731    and    its    successors    and    assigns    ("Lender"),    
        a
        having    an    office    at         


("Landlord"), and

------------' a

, having an office at



     ("Tenant").

--------------------------------------------------------------------------------



RE:    RECITALS:


WHEREAS, Landlord has made, executed and delivered to Lender its Promissory Note
which·is secured by, among other things, that certain Deed of Trust, Assignment
of Rents and Security Agreement (hereinafter referred to as the "Mortgage")
encumbering the real prope1iy located at    (the "Property");


WHEREAS, by a lease agreement (the "Lease") dated     , 20 , between Landlord
(or






CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::

Landlord's predecessor in title) and Tenant, Landlord leased to Tenant a portion
of the Property, as said p01iion is more particularly described in the Lease
(such portion of the Property hereinafter referred to as the "Premises"); and


WHEREAS, Lender and Tenant desire to evidence their understanding With respect
to the Mortgage and the Lease as hereinafter provided.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:


1.
Tenant hereby ce1iifies to Lender, their successors and assigns as follows:



a.    A true, correct and complete copy of the Lease and all amendments thereto
are attached hereto as Exhibit A.


b.    The entire base rent due under the Lease is a monthly rent in the amount
of$        per month and the percentage rent, if any, is set f01ih in Section
_._ of this Lease (collectively, the "Rent"). The Rent has been paid current
through the end of



    , 20     and no Rent has been prepaid by Tenant. Rent each month is due and
payable on the 1st day of each calendar month. Landlord holds a security deposit
in the amount of
$     _


c.    Neither Landlord nor Tenant is in default under the Lease, and all
conditions and obligations on Landlord's part to be fulfilled under the Lease
have been satisfied or fully performed, including, but not limited to, any and
all required tenant improvements, allowances, alterations, installations and
construction, for which payment or performance, if any, has been made in all
cases. There are no fmiher obligations under the Lease on the part of Landlord
other than to permit occupancy of the Premises by Tenant.


d.    Tenant has: (i) no right of first refusal or option pursuant to the Lease
or otherwise to purchase all or any pa1i of the Premises or the Prope1iy; (ii)
no right or option to





lease additional space on the Property; and (iii) neither assigned the Lease in
any way nor sublet all or any part of the Premises.


2.    Tenant covenants, stipulates and agrees that the Lease and all of Tenant's
right, title and interest in and to the Property thereunder is hereby, and shall
at all times continue to be, subordinated and made secondary and inferior in
each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein.


3.    Lender agrees that if Lender exercises any of its rights under the
Mortgage, including foreclosure of the M01igage or exercise of a power of sale
under the Mortgage, Lender will not disturb Tenant's right to use, occupy and
possess the Premises under the terms of the Lease so long as Tenant is not in
default beyond any applicable grace period under any term, covenant or condition
of the Lease or this Agreement.


4.    If, at any time Lender (or any person, or such person's successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the M01igage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called "Successor
Landlord") as Tenant's landlord under the Lease, said attornment to be effective
and self-operative without the execution of any fmiher instruments. Although
said attornment shall be self-operative, Tenant agrees to execute and deliver to
Lender or to any Successor Landlord, such other instrument or instruments as
Lender or such other person shall from time to time request in order to confirm
said attornment.






CX)
CX)
(0
C"')


I
0)


0
N
I
0....
0::::
5.    

Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a "Payment Demand"), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant's
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, cetiificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.


6.    Subject to the proviso at the end of this Section 6, if Lender shall
become the owner of the Property or the Property shall be sold by reason of
foreclosure or other proceedings brought to enforce the Mortgage or if the
Property shall be transferred by deed in lieu of foreclosure, Lender or any
Successor Landlord shall not be: (a) liable for any act or omission of any prior
landlord (including Landlord); (b) obligated to cure any defaults of any prior
landlord (including Landlord) which occurred, or to make any payment to Tenant
which was required to be paid by any prior landlord (including Landlord), prior
to the time that Lender or any Successor Landlord succeeded to the interest of
such landlord under the Lease; (c) obligated to perform any construction
obligations of any prior landlord (including Landlord) under the Lease or liable
for any defects (latent, patent or otherwise) in the design, workmanship,
materials, construction or otherwise with respect to improvements and buildings
constructed on the Propetiy; (d) subject to any offsets, defenses or
counterclaims which Tenant may be entitled to assert against any prior landlord
(including Landlord); (e) bound by any payment of rent or additional rent by
Tenant to any prior landlord (including Landlord) for more than one month in
advance; (f) bound by any amendment, modification, termination or surrender of
the Lease made without the written consent of Lender; or (g) liable or
responsible for or with respect to the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord (including Landlord),
whether or not still held by such prior landlord, unless and until Lender or any
Successor Landlord has actually received said deposit for its own account as the
landlord under the Lease as security for the performance of Tenant's obligation
under the Lease (which deposit shall, nonetheless, be held subject to the
provisions of the Lease); provided, however, Lender agrees that if a physical
defect exists either in Property or the Premises at the time any Successor
Landlord becomes the owner of the Prope1iy (such as a broken air conditioner or
a leak in the roof) that, unless such





physical defect was caused by or allowed to occur by Tenant in violation of the
Lease, then such Successor Landlord shall, upon becoming owner of the Property,
repair such physical defect at the Successor Landlord's cost to the extent and
only to the extent that the Landlord under the Lease is required to make such
repair, but such Successor Landlord shall not be liable for any damage of any
type suffered by Tenant (such as destroyed equipment owned by Tenant caused by a
leak in the roof) prior to Successor Landlord's actual becoming owner of the
Property.


7.    Tenant hereby covenants and agrees to and with Lender to deliver to
Lender, by ce1iified mail, return receipt requested, a duplicate of each notice
of default delivered by Tenant to Landlord at the same time as such notice is
given to Landlord and no such notice of default shall be deemed given by Tenant
under the Lease unless and until a copy of such notice shall have been so
delivered to Lender. Lender shall have the right (but shall not be obligated) to
cure such default. Tenant further agrees to afford Lender a period of thirty
(30) days beyond any period afforded to Landlord for the curing of such default
during which period Lender may elect (but shall not be obligated) to seek to
cure such default, or, if such default cannot be cured within that time, then
such additional time as may be necessary to cure such default (including but not
limited to commencement of foreclosure proceedings) during which period Lender
may elect (but shall not be obligated) to seek to cure such default, prior to
taking any action to terminate the Lease.


8.    Tenant acknowledges that the interest of Landlord under the Lease is
assigned to Lender solely as security for the Promissory Note, and Lender shall
have no duty, liability or obligation under the Lease or any extension or
renewal thereof, unless Lender shall specifically undetiake such liability in
writing or Lender becomes and then only with respect to periods in which Lender
becomes, the fee owner of the Property.










9.    

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.


10.    This Agreement and each and every covenant, agreement and other
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note).


11.    All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service cetiified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any patiy consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.


Lender's Address:    East West Bank
9090 Katy Freeway, 3rd Fl., Houston, Texas 77024 Attn.: Mr. Esau Liu


Tenant's Address:         



--------------------------------------------------------------------------------



Landlord's Address:         



--------------------------------------------------------------------------------





12.    In the event Lender shall acquire Landlord's interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant's remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of





•
Tenant's remedies under or with respect to the Lease, the relationship of the
landlord and tenant under the Lease or Tenant's use or occupancy of the Premises
or any claim arising under this Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


TENANT:





--------------------------------------------------------------------------------



By:-----------------
Name:     
Title:--------------------
LANDLORD:





--------------------------------------------------------------------------------

By:     Name:         Title: --------------------
LENDER:


EAST WEST BANK,
a California state-chatiered bank




CX)
CX)
(0
C"')


I

By:-----------------
Name:     
Title:--------------------



0)


0
N
I
0....
0::::























RP-2019-13688
# Pages 49
01/11/2019 09:56 AM
e-Filed & e-Recorded in the Official Public Records of HARRIS COUNTY
DIANE TRAUTMAN COUNTY CLERK
Fees    $204.00










CX)
CX)
(0
C"')


I
0)


0


N
I
0....
0::::


RECORDERS MEMORANDUM
This instrument was received and recorded electronically and any blackouts,
additions or changes were present
at the time the instrument was filed and recorded.








Any provision herein which restricts the sale, rental, or use of the described
real property because of color or race is invalid and unenforceable under
federal law.
THE STATE OF TEXAS COUNTY OF HARRIS
I hereby certify that this instrument was FILED in
exhibit101deedoftrust_image7.gif [exhibit101deedoftrust_image7.gif]File Number
Sequence on the date and at the time stamped hereon by me; and was duly RECORDED
in the Official Public Records of Real Property of Harris County, Texas.
exhibit101deedoftrust_image8.gif [exhibit101deedoftrust_image8.gif]
COUNTY CLERK
HARRIS COUNTY, TEXAS



